

EXECUTION VERSION
 

--------------------------------------------------------------------------------

 
PURCHASE AGREEMENT
 
by and among
 
ESSEX CRANE RENTAL CORP.,
 
ESSEX HOLDINGS LLC,
 
KCP SERVICES LLC (as Seller Representative),
 
THE MEMBERS OF ESSEX HOLDINGS LLC
 
and
 
HYDE PARK ACQUISITION CORP.
 
Dated as of March 6, 2008
 

--------------------------------------------------------------------------------




 
TABLE OF CONTENTS
     
Page
     
ARTICLE I
DEFINITIONS
1
ARTICLE II
SALE AND PURCHASE
10
ARTICLE III
CLOSING
14
ARTICLE IV
REPRESENTATIONS AND WARRANTIES RELATING TO THE COMPANY
14
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF HOLDINGS
29
ARTICLE VI
REPRESENTATIONS AND WARRANTIES RELATING TO THE PURCHASER
31
ARTICLE VII
COVENANTS AND AGREEMENTS
33
ARTICLE VIII
CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER
40
ARTICLE IX
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE MEMBERS
42
ARTICLE X
TERMINATION OF AGREEMENT
43
ARTICLE XI
INDEMNIFICATION
45
ARTICLE XII
TAX MATTERS
49
ARTICLE XIII
MISCELLANEOUS AND GENERAL
50

 
SCHEDULES:
 
Schedule 1-A
 
Interests/Retained Interest Value
Schedule 1-B
 
Change of Control Payments
Schedule 1-C
 
Exceptions to GAAP
Schedule 1-D
 
Permitted Liens
Schedule 4.8
 
Equipment Sales
Schedule 6.6
 
Financing
Schedule 7.1
 
Interim Operations of the Company
Schedule 8.2
 
Consents
Schedule 8.4
 
Director Resignations

 
i

--------------------------------------------------------------------------------


 
EXHIBITS:
 
Exhibit A
 
Working Capital Calculations
Exhibit B
 
Lock Up Agreement
Exhibit C
 
Escrow Agreement
Exhibit D
 
Compliance Agreement
Exhibit E
 
Employment Agreement(s)
Exhibit F
 
New LLC Agreement
Exhibit G
 
Registration Rights Agreement
Exhibit H
 
Release
Exhibit I
 
New Credit Agreement





ii

--------------------------------------------------------------------------------



PURCHASE AGREEMENT
 
THIS PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of March
6, 2008, by and among, Essex Crane Rental Corp., a Delaware corporation (the
“Company”), Essex Holdings LLC, a Delaware limited liability company
(“Holdings”), the members of Holdings (as hereinafter defined) listed on the
signature page to this Agreement (the “Members”), KCP Services, LLC, as Seller
Representative (the “Seller Representative”) and Hyde Park Acquisition Corp., a
Delaware corporation (the “Purchaser”).
 
RECITALS
 
A.      Holdings owns all of the issued and outstanding shares of capital stock
of the Company.
 
B.      The Members own all of the issued and outstanding membership interests
of Holdings in the ownership percentages listed opposite such Member’s name as
further set forth on Schedule 1-A (the “Interests”).
 
C.      The Members desire to sell to the Purchaser, and the Purchaser desires
to purchase from the Members, the Purchased Interests (as defined below),
subject to the terms and conditions set forth in this Agreement.


NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and
subject to the terms and conditions set forth herein, the parties hereby agree
as follows:
 
ARTICLE I
 
DEFINITIONS
 
For purposes of this Agreement:
 
“Accounting Fees” has the meaning set forth in Section 7.8(f).
 
“Accounts Receivable” means: (i) all trade accounts receivable and other rights
to payment from customers of the Company and the full benefit of all security
for such accounts or rights to payment, including all trade accounts receivable
representing amounts receivable in respect of goods shipped or products sold or
services rendered to customers of the Company; (ii) all other accounts or notes
receivable of the Company and the full benefit of all security for such accounts
or notes; and (iii) any Action, remedy or other right related to any of the
foregoing
 
“Action” or “Actions” means any lawsuit, proceeding, order, condemnation,
administrative enforcement proceeding, audit, hearing or arbitration proceeding,
at law or in equity, or by or before any Governmental Authority.
 
“Affiliate” means with respect to any Person, any Person that directly or
indirectly, controls, is controlled by or is under common control with such
Person.
 
“Agreement” has the meaning set forth in the preamble.
 
“Applicable Rate” means the prime rate of interest reported from time to time in
The Wall Street Journal.
 

--------------------------------------------------------------------------------


 
“Auditor” has the meaning set forth in Section 2.3(b).
 
“Audited Financial Statements” has the meaning set forth in Section 4.1(a).
 
“Balance Sheet Date” has the meaning set forth in Section 4.1(a).
 
“Blue Sky Laws” means the securities laws of the states and territories of the
United States of America.
 
“Bonus Amounts” means any and all cash bonuses to employees of the Company
accrued through the Closing Date (including any cash bonuses payable to the
Company’s employees in connection with the transactions contemplated by this
Agreement, but excluding Change of Control Payments).
 
“Business Combination” shall mean, with respect to any Person, any merger,
consolidation or combination to which such Person is a party, any sale,
dividend, split or other disposition or acquisition of capital stock or other
ownership interests of such Person, or any sale, dividend or other disposition
or acquisition of all or substantially all of its assets and properties of such
Person.
 
“Business Day” means any day other than a Saturday, Sunday or a day on which
banks in the State of New York are authorized or obligated by Law or executive
order to close.
 
“Ceiling Amount” has the meaning set forth in Section 9.5(a).
 
“Change of Control Payments” means those liabilities set forth on Schedule 1-B,
which are to be paid by the Purchaser at the Closing pursuant to Section
2.2(c)(i) hereof.
 
“Claim” has the meaning set forth in Section 11.7(a).
 
“Claims Notice” has the meaning set forth in Section 11.8(a).
 
“Claim Response” has the meaning set forth in Section 11.8(a).
 
“Closing” has the meaning set forth in Article III.
 
“Closing Balance Sheet” means an unaudited balance sheet of the Company as of
the Closing Date prepared by the Company pursuant to Section 2.3 hereof,
prepared in accordance with the methodology set forth in Exhibit A attached
hereto.
 
“Closing Date” has the meaning set forth in Article III.
 
“Closing Form 8-K” has the meaning set forth in Section 7.10.
 
“COBRA” has the meaning set forth in Section 4.7(g).
 
“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.
 
“Commission” has the meaning set forth in Section 7.8(a).
 
“Company” has the meaning set forth in the preamble.
 
-2-

--------------------------------------------------------------------------------


 
“Company Business” has the meaning set forth in Section 7.14(a).
 
“Company Intellectual Property” means any Intellectual Property owned by the
Company, whether solely or jointly with any other Person.
 
“Compliance Agreement” means that certain Compliance Agreement, in the form
attached hereto as Exhibit D, and executed by the Parties simultaneously with
the execution of this Agreement.
 
“Confidentiality Agreement” means the confidentiality agreement, dated August
29, 2007 between Houlihan Lokey Howard & Zukin Capital, Inc. and Purchaser.
 
“Contracts” means all contracts, leases, licenses, and other agreements
(including any amendments and other modifications thereto), whether written or
oral, to which the Company is a party that are in effect on the date of this
Agreement.
 
“Controlled Group” means the Company and any trade or business, whether or not
incorporated, which is treated together with the Company as a single employer
under Section 4001(b)(1) of ERISA or Sections 414(b), (c), (m) or (o) of the
Code.
 
“Employee Plans” has the meaning set forth in Section 4.7.
 
“Employment Agreements” has the meaning set forth in Section 7.15.
 
“Environment” shall mean soil, surface waters, ground waters, land, stream,
sediments, surface or subsurface strata and ambient air.
 
“Environmental Condition” shall mean any condition with respect to the
Environment on or off any Facility caused by a release of Hazardous Substances
or violation of Environmental Laws, whether or not yet discovered, which
reasonably could be expected to or does result in any obligation or liability of
the Company arising under any Environmental Laws.
 
“Environmental Laws” shall mean all Laws relating to the pollution of or
protection of the Environment, from contamination by, or relating to injury to,
or the protection of, real or personal property or human health or the
Environment, including, but not limited to all such principles under which
claims may be alleged for any type of injury or damage relating to contamination
from a Hazardous Substance, without limitation, all Laws pertaining to
reporting, licensing, permitting, investigation, disclosure, inventorying,
remediation or removal of, emissions, discharges, releases or threatened
releases of Hazardous Substances, chemical substances, pesticides, petroleum or
petroleum products, pollutants, contaminants or hazardous or toxic substances,
materials or wastes, into the Environment, or relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Substances, pollutants, contaminants or hazardous or toxic
substances, materials or wastes, including, without limitation, the Oil and
Pollution Act of 1990, the Comprehensive Environmental Response, Compensation,
and Liability Act (CERCLA) of 1980, the Resource Conservation and Recovery Act
of 1976, the Emergency Planning and Community Right to Know Act of 1986, the
Federal Water Pollution Control Act, the Toxic Substances Control Act, the Safe
Drinking Water Act, the Clean Air Act of 1990 and the Occupational Safety and
Health Act., the Safe Drinking Water Act, the Clean Air Act of 1990 and the
Occupational Safety and Health Act.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
 
-3-

--------------------------------------------------------------------------------


 
“Escrow Agent” means Key Bank, N.A.
 
“Escrow Agreement” has the meaning set forth in Section 2.2(e).
 
“Escrow Amount” means $7,000,000 plus the Escrowed Interests.
 
“Escrowed Interests” means the Retained Interests held by Kirtland or the shares
of Purchaser Stock issued to Kirtland in exchange therefor.
 
“Escrow Fund” has the meaning set forth in Section 2.2(d).
 
“Estimated Closing Balance Sheet” means an estimated unaudited balance sheet of
the Company as of the Closing Date prepared by the Company in the same manner as
the Closing Balance Sheet of the Company.
 
“Estimated Working Capital” means an amount equal to an estimation of the
Working Capital of the Company as reflected on the Estimated Closing Balance
Sheet of the Company.
 
“Excess Consideration” has the meaning set forth in Section 2.3(c).
 
“Excess Payment” has the meaning set forth in Section 2.3(a).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Facility” shall mean any facility that is now or has heretofore been owned,
leased or operated by the Company.
 
“Fundamental Representations means the representations and warranties in Section
4.2 (Taxes), Section 4.15 (No Brokers), Section 4.17(b) (Organization and
Standing; Capital Structure), Sections 5.1 (Organization and Standing;
Authorization); Section 5.2 (Capitalization and Title) and Section 5.4 (No
Brokers).
 
“Funded Indebtedness” means the total amount of the Company’s and Holdings’
Indebtedness outstanding as of the Closing Date, including, without limitation,
Indebtedness arising in connection with the Recapitalization and Indebtedness
arising under those Contracts and instruments identified on the Seller
Disclosure Schedule pursuant to Section 4.8(a)(vi), but excluding the Wachovia
Swap Agreements to the extent such agreements are not terminated pursuant to
Section 2.3(e).
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” shall mean any (i) federal, state, local, provincial,
territorial, municipal, foreign, or other government, (ii) governmental or
quasi-governmental authority of any nature or (iii) other body (including
privately constituted arbitral tribunals) exercising any statutory,
administrative, judicial, arbitrative, legislative, police, regulatory, or
taxing authority or power.
 
“Hazardous Substance” shall mean any substance whether solid, liquid or gaseous
in nature:
 
(i)      the presence of which requires notification, investigation, or
remediation under any Environmental Law;
 
(ii)      which is defined as “toxic”, a “hazardous waste”, “hazardous material”
or “hazardous substance” or “pollutant” or “contaminant” under any Environmental
Laws;
 
-4-

--------------------------------------------------------------------------------


 
(iii)      which is toxic, explosive, corrosive, flammable, infectious,
radioactive, carcinogenic, mutagenic or otherwise hazardous and is regulated
under any Environmental Law;
 
(iv)      which contains gasoline, diesel fuel or other petroleum hydrocarbons
or volatile organic compounds; or
 
(v)      which contains polychlorinated byphenyls (PCBs) or asbestos or urea
formaldehyde foam insulation.
 
“Holdings” has the meaning set forth in the preamble.
 
“HSR Approval” means all waiting period requirements shall have expired or been
terminated under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
 
“HSR Filing” has the meaning set forth in Section 7.4.
 
“Indebtedness” means, with respect to any Person at any date, without
duplication: (i) all obligations of such Person for borrowed money or in respect
of loans or advances, (ii) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments or debt securities, (iii) all
obligations of such Person secured by a Lien (other than a Permitted Lien), (iv)
all guarantees of such Person in connection with any of the foregoing, and (v)
all accrued interest, prepayment premiums or penalties related to any of the
foregoing, but excluding all obligations arising under the New Credit Agreement.
 
“Indemnifying Party” means any Person required to provide indemnification under
this Agreement.
 
“Indemnitee” means any Person entitled to indemnification under this Agreement.
 
“Insurance Policies” has the meaning set forth in Section 4.11.
 
“Intellectual Property” means any and all patents and patent applications;
trademarks, service marks, trade names, brand names, trade dress, slogans, logos
and Internet domain names and their associated goodwill; inventions,
discoveries, formulae, designs, models, industrial designs, know-how,
confidential information, proprietary information and trade secrets, whether or
not patented or patentable; copyrights, writings and other copyrightable works
and works in progress, databases, website content and software; all other
intellectual property rights and foreign equivalents or counterpart rights and
forms of protection of a similar or analogous nature or having similar effect in
any jurisdiction throughout the world; all registrations and applications for
registration of any of the foregoing; and any renewals, extensions,
continuations, divisionals, reexaminations or reissues or equivalent or
counterpart of any of the foregoing in any jurisdiction throughout the world.
 
“Interests” has the meaning set forth in the recitals.
 
“Interim Financial Statements” has the meaning set forth in Section 4.1(a).
 
“Inventory” means the consumable inventory of the Company, whenever located,
including, without limitation, all spare parts and all other materials and
supplies to be used in or consumed by the Company in the Ordinary Course of
Business.
 
“IRS” means the United States Internal Revenue Service.
 
-5-

--------------------------------------------------------------------------------


 
“Kirtland” means Kirtland Capital Partners III LP and Kirtland Capital Company
III LLC.
 
“Knowledge” means (a) in the case of the Members or Holdings, the actual
knowledge of each Member, (b) in the case of the Company, the actual knowledge
of Ronald L. Schad, William J. O’Rourke, Martin A. Kroll and William L. Erwin
and the knowledge that would be expected to have been obtained by each of them
upon due inquiry and reasonable investigation and (c) in the case of the
Purchaser, the actual knowledge of Laurence S. Levy and Edward Levy.
 
“Law” means any law, statute, code, ordinance, regulation, order or rule of any
Governmental Authority.
 
“Leased Property” means the real property leased, subleased or otherwise
occupied by the Company, other than any Temporary Storage Property, and all
buildings and other structures, facilities or improvements currently located
thereon.
 
“Leases” means all agreements (including all amendments, extensions, renewals,
guaranties and other agreements with respect thereto) to which the Company is
leasing and/or occupying the Leased Property.
 
“Liens” means any pledge, hypothecation, lien, preference, priority, security
interest, mortgage, lien (statutory or otherwise), option, pledge, security
agreement, easement, covenant, restriction or other similar encumbrance of any
kind or nature whatsoever (including any conditional sale or other title
retention agreement and any lease having substantially the same effect as any of
the foregoing) including liens or other rights with respect to cash collateral
or other security deposit arrangements.
 
“Losses” means any and all losses, liabilities, claims, damages, penalties,
interest, fines, judgments, awards, settlements, taxes, costs, fees (including,
but not limited to, reasonable investigation fees but excluding (other than with
respect to Losses arising from third party claims) consequential, punitive,
indirect, exemplary damages or any damages measured by lost profits or a
multiple of earnings), expenses (including, but not limited to, attorneys’ fees)
and disbursements, in each case, calculated net of any applicable reserves on
the Closing Balance Sheet.
 
“Management Members” means Ronald L. Schad, Martin A. Kroll, William L. Erwin,
and William J. O’Rourke.
 
“Material Adverse Effect” means, with respect to the Company and Holdings, taken
as a whole, on the one hand, or the Purchaser, on the other hand, as applicable,
any change, occurrence or development that has a material adverse effect on the
business, assets, liabilities, results of operations or financial condition of
such party and its subsidiaries, if any, taken as a whole, but excluding any
effect (a) resulting from general economic conditions (whether as a result of
acts of terrorism, war (whether or not declared), armed conflicts or otherwise),
(b) affecting companies in the industry in which it conducts its business
generally, or (c) resulting from the announcement of this Agreement or the
transactions contemplated hereby.
 
“Material Contracts” has the meaning set forth in Section 4.8(a).
 
“Members” has the meaning set forth in the preamble.
 
“Most Recent Balance Sheet” has the meaning set forth in Section 4.1(a).
 
“Multiemployer Plan” has the meaning set forth in Section 4.7(a).
 
-6-

--------------------------------------------------------------------------------


 
“New Credit Agreement” means the Second Amended and Restated Loan and Security
Agreement attached as Exhibit I.
 
“New LLC Agreement” means the limited liability company agreement of Holdings
attached as Exhibit F.
 
“Order” means any order, judgment, ruling, injunction, assessment, award, decree
or writ issued by any Governmental Authority.
 
“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice including with regard to nature, frequency and
magnitude.
 
“OTC BB” has the meaning set forth in Section 7.8(e).
 
“Owned Real Property” has the meaning set forth in Section 4.4(a).
 
“Parties” means the parties to this Agreement.
 
“Permits” means any license, permit, authorization, certificate of authority,
certificate of occupancy, bond, approval, accreditation, franchise,
registration, qualification or similar document or authority that has been
issued or granted by any Governmental Authority.
 
“Permitted Liens” means (a) Liens for taxes, assessments and other charges of
Governmental Authorities not yet due and payable or being contested in good
faith by appropriate proceedings for which collection or enforcement against the
property is stayed and for which appropriate reserves have been established on
the Most Recent Balance Sheet in accordance with GAAP, (b) mechanics,’
workmen’s, repairmen’s, warehousemen’s, carriers’ or other like Liens arising or
incurred in the Ordinary Course of Business if the underlying obligations are
not delinquent, (c) with respect to the Leased Property and Owned Real Property
only (provided that there is no material impairment on the value and/or
operations of the Company): (i) any conditions that are shown by a current,
accurate survey, (ii) easements, encroachments, certain restrictions, rights of
way and any other title matters of record which do not materially impair the
value, occupancy or use of the Leased or Owned Real Property for the purposes
for which it is currently used in connection with the business being conducted
thereon, and (iii) zoning, building use and other similar restrictions which are
not violated by or which create a material non-conformity of the current use and
operation of the Leased or Owned Real Property, and (d) Liens identified on
Schedule 1-D.
 
“Person” means any individual, sole proprietorship, partnership, corporation,
limited liability company, joint venture, unincorporated society or association,
trust or other legal entity or Governmental Authority.
 
“Pre-Closing Periods” means all taxable periods of the Company ending on or
before the Closing Date.
 
“Pre-Closing Straddle Period” means the portion of any Straddle Period that
begins before the Closing Date and ends on the Closing Date.
 
-7-

--------------------------------------------------------------------------------


 
“Pre-Closing Taxes” means all Taxes of Holdings or the Company for all
Pre-Closing Periods and attributable to all Pre-Closing Straddle Periods. The
portion of any Tax attributable to the Pre-Closing Straddle Period shall (a) in
the case of any Taxes other than sales or use taxes, value-added taxes,
employment taxes, withholding taxes, and any Tax based on or measured by income,
receipts or profits earned during a Straddle Period, be deemed to be the amount
of such Tax for the entire Straddle Period multiplied by a fraction, the
numerator of which is the number of days in the Pre-Closing Straddle Period and
denominator of which is the number of days in the Straddle Period, and (b) in
the case of any sales or use taxes, value-added taxes, employment taxes,
withholding taxes, and any Tax based on or measured by income, receipts or
profits earned during a Straddle Period, be deemed equal to the amount that
would be payable if the Straddle Period ended on and included the Closing Date.
To the extent that any Tax for a Straddle Period is based on the greater of a
Tax on net income, on the one hand, and a Tax measured by net worth or some
other basis not otherwise measured by income, on the other hand, the portion of
such Tax related to the Pre-Closing Straddle Period will be deemed to be (i) if
the amount of such Tax for the Straddle Period is measured by net worth or such
other basis, the amount of such Tax for the entire Straddle Period multiplied by
a fraction, the numerator of which is the number of days in the Pre-Closing
Straddle Period, and the denominator of which is the number of days in the
Straddle Period or (ii) if the amount of such Tax for the Straddle Period is
measured by net income, the amount of such Tax determined as though the Straddle
Period ended on the Closing Date.
 
“Proxy Statement” has the meaning set forth in Section 7.8(a).
 
“Purchased Interests” means all Interests other than the Retained Interests.
 
“Purchaser” has the meaning set forth in the preamble.
 
“Purchaser Claims” has the meaning set forth in Section 11.3(d).
 
“Purchaser Stock” means shares of the common stock, par value $0.0001 per share,
of the Purchaser.
 
“Purchaser Indemnitees” has the meaning set forth in Section 11.3(a).
 
“Purchaser Stockholder Approval” has the meaning set forth in Section 7.8(a).
 
“Recapitalization” has the meaning set forth in Section 7.1(a).
 
“Registration Rights Agreement” means the Registration Rights Agreement attached
as Exhibit G.
 
“Rental EBITDA” for any fiscal year means the excess of (i) gross revenue,
excluding revenue from sales of Rental Equipment, for such fiscal year, over
(ii) the sum of (x) total operating expenses for such fiscal year and (y) total
selling, general & administrative expenses for such fiscal year, calculated
without giving effect to any non-cash obsolescence reserve charges established
for the spare parts inventory which previously have not been recorded on the
Audited Financial Statements.
 
“Rental Equipment” means cranes and serialized attachments and other components
owned by the Company and rented to customers by the Company in the Ordinary
Course of Business.
 
“Reported Rental EBITDA” means: (i) $13,967,000 for fiscal year 2005, (ii)
$25,883,000 for fiscal year 2006, and (iii) $32,261,000 for fiscal year 2007.
 
“Response Period” has the meaning set forth in Section 11.8(a).
 
“Responsible Party” has the meaning set forth in Section 11.8(d).
 
-8-

--------------------------------------------------------------------------------


 
“Retained Interest” means that number of Interests retained by the Members and
classified as Class A Units in the New LLC Agreement in the amounts set forth on
Schedule I-A thereto.
 
“Retained Interest Value” means the value of a Member’s Retained Interest as set
forth on Schedule 1-A opposite such Members name.
 
“Schedules” means the Schedules attached to this Agreement.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Seller Disclosure Schedules” means those certain disclosure schedules
separately delivered to Purchaser by Sellers on the date hereof.
 
“Seller Indemnitees” has the meaning set forth in Section 11.2.
 
“Seller Representative” has the meaning set forth in the preamble.
 
“Settlement Date” has the meaning set forth in Section 2.3(d).
 
“Shortfall Consideration” has the meaning set forth in Section 2.3(c).
 
“Shortfall Reduction” has the meaning set forth in Section 2.3(a).
 
“Signing form 8-K” has the meaning set forth in Section 7.10.
 
“Special Meeting” has the meaning set forth in Section 7.8(a).
 
“Straddle Period” means any taxable period that includes but does not end on the
Closing Date.
 
“Survival Period” has the meaning set forth in Section 11.1.
 
“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code Sec.59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not.
 
“Tax Matter” has the meaning set forth in Section 12.5.
 
“Tax Returns” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
“Taxing Authority” means any Governmental Authority responsible for the
administration or imposition of any Tax.
 
“Temporary Storage Property” means real property used by the Company pursuant to
an oral license or oral lease, for which the maximum monthly fee paid by the
Company for use of such real property does not exceed $500.00 per month per
crane, and for which the Company can terminate the lease at anytime without
liability other than (i) rent due for the month immediately prior to such
termination date or the month immediately following such termination date, or
(ii) liability under law for any damage done by the Company to such property.
 
-9-

--------------------------------------------------------------------------------


 
“Termination Date” has the meaning set forth in Section 10.1(b).
 
“Threshold Amount” has the meaning set forth in Section 11.5(a).
 
“Total Purchase Price” has the meaning set forth in Section 2.2(a).
 
“Transaction Expenses” means all costs, fees and expenses (including legal,
accounting, consulting, advisory and brokerage fees and expenses) incurred by
the Company or Holdings in connection with the negotiation and preparation of
this Agreement and the transactions contemplated hereby and thereby, including
without limitation the fees and expenses of professionals retained by Company or
Holdings, in each case, to the extent incurred and unpaid prior to the Closing
Date , in each case in the amount set forth in a pay off instruction letter
delivered pursuant to Section 2.2(c).
 
“Transfer Taxes” has the meaning set forth in Section 13.3.
 
“Wachovia Swap Agreements” means that certain ISDA Master Agreement, by and
between Wachovia Bank, N.A. and the Company, dated as of July 6, 2005, and the
related Rate Cap and Rate Floor Transaction Confirmation, dated as of March 2,
2007, as amended on September 19, 2007
 
“WARN” shall mean the Worker Adjustment and Retraining Notification Act of 1988,
as amended.
 
“Working Capital” means the amount of the excess of (i) the total of the
Company’s current assets as of the Closing Date over (ii) the total of the
Company’s current liabilities as of the Closing Date, in each case calculated
(x) in accordance with GAAP (except for the modifications set forth on Schedule
1 hereto) and (y) with respect to those current assets and current liabilities
specified on Exhibit A attached hereto, as provided in Exhibit A.
 
“Working Capital Determination Date” has the meaning set forth in Section
2.3(b).
 
“Working Capital Target” has the meaning set forth in Section 2.3(a).
 
ARTICLE II
 
SALE AND PURCHASE
 
Section 2.1      Sale and Purchase of the Interests. Upon the terms and subject
to the conditions set forth in this Agreement and on the basis of the
representations, warranties, covenants and agreements contained herein, at the
Closing: (a) each Member shall sell, convey, assign and transfer to the
Purchaser the Purchased Interests, free and clear of all Liens, (b) the
Purchaser shall purchase and acquire such Purchased Interests and shall pay and
deliver the Total Purchase Price for such Purchased Interests and (c) the
Parties shall take the other actions required of them as described in this
Agreement.
 
Section 2.2      Purchase Price.
 
(a)      The purchase price for the Purchased Interests shall be the aggregate
sum of $210,000,000 minus the aggregate Retained Interest Value (the “Total
Purchase Price”). The Total Purchase Price shall be paid in accordance with
Section 2.2(c) and shall be subject to adjustment as set forth in Sections
2.2(b) and 2.3.
 
-10-

--------------------------------------------------------------------------------


 
(b)      Within a reasonable time prior to the Closing, Holdings shall prepare
and deliver to the Purchaser a statement, in form and substance reasonably
satisfactory to the Purchaser, that sets forth Rental Equipment sales and Rental
Equipment purchases that have been or will be made by the Company after January
1, 2008 through the Closing Date. The Company shall effect all such sales and
purchases on terms that require full settlement in cash prior to the Closing
Date. In the event that the dollar volume of Rental Equipment sales exceeds the
dollar volume of Rental Equipment purchases made by the Company during such time
period (“Excess Crane Sales”), then the Total Purchase Price payable to the
Seller Representative, for the benefit of the Members, on the Closing Date will
be decreased by the amount of such Excess Crane Sales. In the event that the
dollar volume of Rental Equipment purchases exceeds the dollar volume of Rental
Equipment sales made by the Company during such time period (“Excess Crane
Purchases”), then the Total Purchase Price payable to the Seller Representative,
for the benefit of the Members, on the Closing Date will be increased by the
amount of such Excess Crane Purchases.
 
(c)      At the Closing, the Purchaser shall pay the Total Purchase Price, as
adjusted pursuant to Section 2.2(b), plus (x) an amount equal to the Accounting
Fees actually paid by the Company on or prior to the Closing, and (y) the amount
due under the second proviso contained in Section 13.2, minus (i) the
Transaction Expenses, (ii) the Funded Indebtedness, (iii) the Change of Control
Payments, (iv) the cash portion of the Escrow Amount, (v) 50% of all filing fees
actually paid by Purchaser in connection with the HSR Filing or under any other
applicable antitrust regulation, (vi) the Bonus Amounts, and (vii) if
applicable, the amount necessary to fund the escrow fund contemplated by the
Compliance Agreement, by wire transfer of immediately available funds to such
account or accounts as the Seller Representative specifies to the Purchaser in
writing at least two business days prior to the Closing Date. Prior to the
Closing, the Seller Representative shall provide to the Purchaser payoff
instruction letters, in form and substance reasonably acceptable to the
Purchaser, with respect to the Transaction Expenses, the Funded Indebtedness,
the Change of Control Payments, the Accounting Fees actually paid by the Company
on or prior to the Closing, the amounts due under the second proviso contained
in Section 13.2, and the Bonus Amounts. The Transaction Expenses, the Funded
Indebtedness and the Change of Control Payments shall be paid by the Purchaser
at the Closing in accordance with such payoff instruction letters. When due and
payable in the Ordinary Course of Business, the Purchaser shall pay or cause to
be paid to the Persons entitled thereto (and as reduced by applicable
withholding Taxes) the Bonus Amounts.
 
(d)      At the Closing, the Purchaser shall deposit the cash portion of the
Escrow Amount, and Kirtland shall deposit the Escrowed Interests, into escrow
(the “Escrow Fund”) with the Escrow Agent. The Escrow Amount shall be
distributed in accordance with the terms and conditions of the Escrow Agreement
attached as Exhibit C hereto (the “Escrow Agreement”).
 
(e)      Within a reasonable time prior to the Closing, Seller Representative
shall notify Purchaser whether or not the Wachovia Swap Agreements will be
terminated by the Company on or prior to the Closing Date. In the event the
Wachovia Swap Agreements are terminated prior to Closing for any reason, all
unpaid obligations of the Company to Wachovia under the Wachovia Swap Agreements
associated with such termination will be included in the definition of Funded
Indebtedness under this Agreement. In the event the Wachovia Swap Agreements
remain in effect on and after the Closing Date and for as long as such Wachovia
Swap Agreements remain in effect, the Seller Representative shall pay to
Purchaser, within 10 days after the end of each calendar quarter following the
Closing Date, an amount equal to the aggregate amount of the obligations of the
Company to Wachovia under the Wachovia Swap Agreements settled in cash for such
calendar quarter, and, to secure Seller Representative’s obligations under this
Section 2.2(e), the Seller Representative shall, at the Closing, deposit a
portion of the Total Purchase Price into an escrow account equal to the
estimated liability of the Company to Wachovia associated with the termination
of the Wachovia Swap Agreements assuming such termination occurred at the
Closing as determined by the Purchaser and the Seller Representative after
consultation with Wachovia Bank. Such escrow account shall be held by a bank or
other financial institution mutually acceptable to Purchaser and Seller
Representative and shall be held for such period and on such terms as Purchaser
and Seller Representative may agree (it being understood that (i) the term of
such escrow shall not extend beyond the termination of the Wachovia Swap
Agreements, (ii) Seller Representative shall be permitted to use a portion of
the escrow funds to purchase one or more hedging instruments to limit downside
risk associated with the Wachovia Swap Agreements and (iii) Seller
Representative shall be entitled to quarterly payments from such escrow equal to
all interest income earned by such escrow during each quarter). In the event the
Company receives payment from Wachovia on account of the Wachovia Swap
Agreements, the Company shall remit such payment to Seller Representative within
10 days upon receipt thereof. At the request of Seller Representative, Purchaser
shall terminate the Wachovia Swap Agreements. Upon such termination by Purchaser
or upon a termination of the Wachovia Swap Agreements for any other reason after
the Closing, Seller Representative shall pay to Purchaser all obligations of the
Company to Wachovia under the Wachovia Swap Agreements associated with such
termination. Purchaser may not affirmatively elect to terminate the Wachovia
SWAP Agreements without the prior written consent of the Seller Representative,
unless Purchaser agrees to bear all unpaid obligations of the Company to
Wachovia under the Wachovia Swap Agreements associated with such termination.
 
-11-

--------------------------------------------------------------------------------


 
Section 2.3      Working Capital Adjustment.
 
(a)      On the date three (3) Business Days prior to the Closing Date, Holdings
shall prepare and deliver to the Purchaser the Estimated Closing Balance Sheet
of the Company, the calculation of the Bonus Amounts, and a statement
calculating the Estimated Working Capital of the Company, determined as set
forth in Exhibit A. The “Working Capital Target” means $4,500,000. In the event
that the Estimated Working Capital of the Company exceeds the Working Capital
Target, the Total Purchase Price payable on the Closing Date will be increased
by the amount of such excess (the “Excess Payment”). In the event that the
Estimated Working Capital of the Company is less than the Working Capital
Target, the Total Purchase Price payable on the Closing Date will be decreased
by the amount of such shortfall (the “Shortfall Reduction”). The Total Purchase
Price will be subject to further adjustment upon final, post-Closing
determination of the Working Capital of the Company, as provided in Section
2.3(b) below.
 
(b)      As soon as reasonably practicable following the Closing Date, and in
any event within thirty (30) days thereafter, the Purchaser shall prepare and
deliver to the Seller Representative the Closing Balance Sheet of the Company
and a statement calculating the Working Capital of the Company. The Seller
Representative and its independent certified public accountants may review the
Closing Balance Sheet of the Company and the calculation regarding Working
Capital of the Company and may make inquiry of the representatives of the
Purchaser’s accountants, the Purchaser and the Company, who shall reasonably
cooperate with the Seller Representative (including, without limitation, by
providing the Seller Representative and/or its agents access to financial
accounts and underlying source documents related to the preparation of the
Closing Balance Sheet and calculation of Working Capital). The calculation
regarding the Working Capital of the Company shall be binding and conclusive
upon, and deemed accepted by, the Members unless the Seller Representative shall
have notified the Purchaser in writing within thirty (30) days after receipt of
the Closing Balance Sheet of the Company of any objections thereto. The Seller
Representative may send a written notice to Purchaser at an earlier date if it
is in agreement with the Purchaser’s final closing Working Capital amount and
the Working Capital amount shall be deemed finally determined on receipt of that
written notice by the Purchaser. At the request of either the Seller
Representative or the Purchaser, any dispute between the parties relating to the
calculation of Working Capital of the Company that cannot be resolved by them
within thirty (30) days after receipt of notice of any objections to such
calculation pursuant to this Section 2.3(b) shall be referred to KPMG
International (the “Auditor”) for decision, which decision shall be final and
binding on both parties. The Auditor shall address only those items in dispute
and may not assign a value greater than the greatest value for such item claimed
by either party or smaller than the smallest value for such item claimed by
either party. The parties agree that they will request that the Auditor render
its decision within thirty (30) days after referral of the dispute to the
Auditor for decision pursuant hereto. The fees and expenses of the Auditor shall
be allocated to the parties as determined by the Auditor based upon the relative
success (in terms of percentages) of each party’s claims. For example, if the
Auditor’s final decision reflects a 60-40 compromise of the parties’ claims, the
Auditor would allocate expenses 40% to the party whose claim was determined to
be 60% successful and 60% to the party whose claim was determined to be 40%
successful. The date on which the Working Capital of the Company is finally
determined in accordance with this Section 2.3(b) is hereinafter referred to as
the “Working Capital Determination Date.”
 
-12-

--------------------------------------------------------------------------------


 
(c)      If the Working Capital of the Company as finally determined pursuant to
Section 2.3(b) exceeds the Estimated Working Capital, then the Total Purchase
Price will be increased by the amount of such excess (the “Excess
Consideration”). If the Working Capital of the Company as finally determined
pursuant to Section 2.3(b) is less than the Estimated Working Capital, then the
Total Purchase Price will be decreased by the amount of such shortfall (the
“Shortfall Consideration”). The Total Purchase Price adjustment required hereby
is referred to as the “Adjustment.”
 
(d)      Promptly, and in any event no later than the fifth Business Day after
the Working Capital Determination Date (the “Settlement Date”):
 
(i)      In the event of a determination of Excess Consideration pursuant to
Section 2.3(c), then (A) the Purchaser will pay to the Seller Representative,
for the benefit of the Members, the Excess Consideration, together with interest
thereon at a rate per annum equal to the Applicable Rate, calculated on the
basis of the actual number of days elapsed over 360, from the Settlement Date to
the date of payment, by wire transfer of immediately available funds, and (B)
the Purchaser and Seller Representative shall execute and deliver a joint
written authorization letter to the Escrow Agent authorizing the Escrow Agent to
promptly release to the Seller Representative, on behalf of the Members, the
amount contemplated by Section 3(f) of the Escrow Agreement.
 
(ii)      In the event of a determination of Shortfall Consideration pursuant to
Section 2.3(c), then the Purchaser and Seller Representative shall execute and
deliver a joint written authorization letter to the Escrow Agent authorizing the
Escrow Agent to promptly release (A) to Purchaser from the Escrow Fund the
amount of such Shortfall Consideration, together with interest thereon at a rate
per annum equal to the Applicable Rate, calculated on the basis of the actual
number of days elapsed over 360, from the Settlement Date to the date of
payment, and thereafter, (B) to the Seller Representative, on behalf of the
Members, the amount contemplated by Section 3(f) of the Escrow Agreement.
 
(e)       Within a reasonable time prior to the Closing, Seller Representative
shall notify Purchaser whether or not the Wachovia Swap Agreements will be
terminated by the Company on or prior to the Closing Date. In the event the
Wachovia Swap Agreements are terminated prior to Closing for any reason, all
unpaid obligations of the Company to Wachovia under the Wachovia Swap Agreements
associated with such termination will be included in the definition of Funded
Indebtedness under this Agreement. In the event the Wachovia Swap Agreements
remain in effect on and after the Closing Date and for as long as such Wachovia
Swap Agreements remain in effect, the Seller Representative shall pay to
Purchaser, within 10 days after the end of each calendar quarter following the
Closing Date, an amount equal to the aggregate amount of the obligations of the
Company to Wachovia under the Wachovia Swap Agreements for such calendar
quarter, and, to secure Seller Representative’s obligations under this Section
2.2(e), the Seller Representative shall, at the Closing, deposit a portion of
the Total Purchase Price into an escrow account equal to the estimated liability
of the Company to Wachovia associated with the termination of the Wachovia Swap
Agreements assuming such termination occurred at the Closing as determined by
the Purchaser and the Seller Representative after consultation with Wachovia
Bank. Such escrow account shall be held by a bank or other financial institution
mutually acceptable to Purchaser and Seller Representative and shall be held for
such period and on such terms as Purchaser and Seller Representative may agree
(it being understood that (i) the term of such escrow shall not extend beyond
the termination of the Wachovia Swap Agreements, (ii) Seller Representative
shall be permitted to use a portion of the escrow funds to purchase one or more
hedging instruments to limit downside risk associated with the Wachovia Swap
Agreements and (iii) Seller Representative shall be entitled to quarterly
payments from such escrow equal to all interest income earned by such escrow
during each quarter). In the event the Company receives payment from Wachovia on
account of the Wachovia Swap Agreements, the Company shall remit such payment to
Seller Representative within 10 days upon receipt thereof. At the request of
Seller Representative, Purchaser shall terminate the Wachovia Swap Agreements.
Upon such termination by Purchaser or upon a termination of the Wachovia Swap
Agreements for any other reason after the Closing, Seller Representative shall
pay to Purchaser all obligations of the Company to Wachovia under the Wachovia
Swap Agreements associated with such termination. Purchaser may not
affirmatively elect to terminate the Wachovia SWAP Agreements without the prior
written consent of the Seller Representative, unless Purchaser agrees to bear
all unpaid obligations of the Company to Wachovia under the Wachovia Swap
Agreements associated with such termination.
 
-13-

--------------------------------------------------------------------------------


 
ARTICLE III
 
CLOSING
 
The closing of the transactions contemplated by this Agreement (the “Closing”)
will take place at the offices of Jones Day, located at 901 Lakeside Avenue,
Cleveland, Ohio 44114, not later than two Business Days following the
satisfaction or, where permitted, waiver of each of the conditions set forth in
Articles VIII and IX (save for those conditions that are to be satisfied on the
Closing Date), or on such other date mutually agreeable to the parties (the
“Closing Date”).
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES RELATING TO THE COMPANY
 
As a material inducement to Purchaser to enter into this Agreement and
consummate the transactions contemplated hereby, the Company represents and
warrants to Purchaser that:
 
Section 4.1      Financial Statements.
 
(a)      Copies of the following financial statements are attached hereto as
Schedule 4.1(a): the audited balance sheet of the Company as of December 31,
2006, and the related audited statement of operations, shareholders’ equity, and
cash flows for the year then ended, together with the notes thereto (the
“Audited Financial Statements”), and the unaudited balance sheet of the Company
(the “Most Recent Balance Sheet”) as of December 31, 2007 (the “Balance Sheet
Date”), and the related unaudited statements of operations for the 12-month
period then ended (the “Interim Financial Statements” and together with the
Audited Financial Statements, the “Financial Statements”).
 
-14-

--------------------------------------------------------------------------------


 
(b)      Each of the Financial Statements (including in all cases the notes
thereto, if any) has been prepared from the books and records of the Company, in
accordance with GAAP, except for modifications set forth on Schedule 1,
consistently applied throughout the periods covered thereby, and fairly presents
in all material respects the financial condition, results of operations, and, in
the case of the Audited Financial Statements, shareholders’ equity, and cash
flows of the Company, as of the dates and for the periods indicated (subject to
normal year-end adjustments and the absence of footnote disclosures with respect
to the Interim Financial Statement).
 
(c)      The Company has no liabilities or obligations, whether absolute,
accrued, asserted or unasserted, that are of a type required to be reflected on
a balance sheet prepared in accordance with GAAP (except for the modifications
set forth on Schedule 1) other than liabilities or obligations (i) appearing on
the Most Recent Balance Sheet, (ii) incurred in the Ordinary Course of Business
after December 31, 2007, (iii) disclosed on the Seller Disclosure Schedule or
incurred in connection with the transactions contemplated hereby, or (iv) that
would not reasonably be expected to have a Material Adverse Effect on the
Company and Holdings.
 
Section 4.2      Taxes. Except as set forth on the Seller Disclosure Schedule:
 
(a)      Each of the Company and Holdings has: (i) duly and timely filed, or
caused to be filed, in accordance with applicable Law all Tax Returns, each of
which is true, correct and complete, (ii) duly and timely paid in full, or
caused to be paid in full, all Taxes due and payable on or prior to the Closing
Date, and (iii) properly accrued in accordance with GAAP on its books and
records a provision for the payment of all Taxes that are due, are claimed to be
due, or may or will become due with respect to any Tax Periods (or the portion
there of) ending on or prior to the Closing Date.
 
(b)      Neither the Company nor Holdings has agreed to any extension or waiver
of the statute of limitations applicable to any Tax Return, or agreed to any
extension of time with respect to a Tax assessment or deficiency, which
extension or waiver has not yet expired. There is no power of attorney in effect
with respect or relating to any Tax or Tax Return relating to Holdings or the
Company.
 
(c)      Neither the Company nor Holdings is or has ever been a party to any Tax
allocation or sharing agreement or arrangement. Neither the Company nor Holdings
has ever filed any Tax Return or determined any Tax, on a consolidated,
combined, unitary or other similar basis (including, but not limited to, a
consolidated federal income Tax return).
 
(d)      There are no Liens for unpaid Taxes on any asset of the Company or
Holdings, except Liens for current Taxes not yet due and payable.
 
(e)      Neither the Company nor Holdings has received any written notice of
assessment or proposed assessment in connection with any Tax Return. There are
no audits, examinations, claims or Actions currently pending, asserted in
writing, or threatened in writing with respect to any Tax or Tax Return.
 
(f)      The Company has not been a member of an affiliated group of
corporations within the meaning of Code Section 1504.
 
(g)      The Company and Holdings have withheld and paid to the appropriate
Taxing Authority all Taxes required to have been withheld and paid in connection
with any amounts paid or owing to any employee or other Person.
 
-15-

--------------------------------------------------------------------------------


 
(h)      The Company and Holdings have not requested any extension of time
within which to file any Tax Return, which Tax Return has not since been filed.
 
(i)      Holdings is and has always been a partnership for federal income tax
purposes and has not made any election under Treasury Regulation Sec. 301.7701-3
to be treated as an association taxable as a corporation.
 
(j)      The Company and Holdings have reported any assessment, deficiency,
adjustment or other similar item relating to any Tax or Tax Return to all Taxing
Authorities in accordance with applicable Law.
 
(k)      No jurisdiction where no Tax Return has been filed for the Company or
Holding or no Tax has been paid for Holdings or the Company has made or
threatened to make a claim, with respect to Holdings or the Company, for the
payment of any Tax or the filing of any Tax Return.
 
(l)      Neither the Company nor Holdings is a party to any agreement with any
Taxing Authority (including, but not limited to, any closing agreement within
the meaning of Code Section 7121 or any analogous provision of applicable law).
No private letter or other ruling or determination from any Taxing Authority
relating to the Company or Holdings has ever been requested or received.
 
(m)      Neither the Company nor Holdings is or will be required to include any
item of income in, or exclude any item of deduction from, federal taxable income
for any Tax period (or portion thereof) beginning after the Closing Date, as a
result of a change in method of accounting for a Pre-Closing Period, any
installment sale or open transaction made on or prior to the Closing Date.
 
(n)      Neither the Company nor Holdings is or has ever been a beneficiary or
otherwise participated in any reportable transaction within the meaning of
Treasury Regulation Section 1.6011-4(b)(1).
 
(o)      No “ownership change” (as defined in Code Section 382) has occurred
with respect to the Company with respect to any net operating losses of the
Company.
 
Section 4.3      Title to Properties.
 
(a)      Except as set forth on the Seller Disclosure Schedule, the Company has
good and valid title to, or a valid leasehold interest or license in, all of the
properties and assets, tangible or intangible, used in the conduct of its
business as presently conducted or reflected in the Interim Financial Statements
or acquired after the date thereof, free and clear of all Liens except for
Permitted Liens, excluding properties and assets sold or disposed of by the
Company in the Ordinary Course of Business since the date of the Interim
Financial Statements.
 
(b)      None of the Members or any Affiliate thereof (other than the Company)
own any assets primarily used in or necessary to conduct the business of the
Company.
 
(c)      All of the tangible personal property of the Company (including all
Rental Equipment but excluding all Inventory) is, taken as a whole, in good
working order and condition, reasonable wear and tear excepted and is suitable
for the use to which they are being put. All of the leased personal property of
the Company is in the condition reasonably required of such property by the
terms of the lease applicable thereto during the relevant term of the lease.
Except as set forth on the Seller Disclosure Schedule, none of such tangible
personal property is in need of maintenance or repairs, except for routine
maintenance and repairs of such personal tangible property that arises in the
Ordinary Course of Business.
 
-16-

--------------------------------------------------------------------------------


 
(d)      The Seller Disclosure Schedule sets forth a complete list of all cranes
and serialized attachments owned by the Company and rented to customers by the
Company in the Ordinary Course of Business, showing model and serial numbers.
 
(e)      The Seller Disclosure Schedule sets forth a complete list of all Rental
Equipment purchases and Rental Equipment sales by the Company since January 1,
2007.
 
(f)      The property and assets owned and leased by the Company include all
material rights, assets and property necessary for the conduct of the business
of the Company after Closing, substantially in the same manner as it was
conducted prior to the Closing.
 
Section 4.4      Real Property.
 
(a)      The Seller Disclosure Schedule contains a true and correct list of all
real property and interests in real property owned in fee by the Company (the
“Owned Real Property”). With respect to the Owned Real Property:
 
(i)      The Company has good and marketable title to and a fee interest in the
Owned Real Property free and clear of all Liens, other than Permitted Liens;
 
(ii)      There are no outstanding options or rights of first refusal to
purchase, acquire, sell, assign or dispose of the Owned Real Property, or any
portion or interest of the Owned Real Property and the Company is not a party to
any agreement or option to purchase any real property or interest therein;
 
(iii)      The Company has not received written notice of actual or threatened
special assessments or reassessments of the Owned Real Property;
 
(iv)      The Company has not received notice of any pending condemnation
proceeding or eminent domain proceeding and, to the Company’s Knowledge, there
is no such proceeding threatened against any of the Owned Real Property;
 
(v)      The Company does not currently lease or otherwise permit any Person
other than the Company the right to use or occupy such Owned Real Property or
any portion thereof;
 
(vi)      The Company has not sold, leased, or otherwise encumbered any
development rights and/or air rights related to the Owned Real Property; and
 
(vii)      The Company has not received, nor does it have Knowledge of, any
written notice or request from any insurance company or Board of Fire
Underwriters (or organization exercising functions similar thereto) or from any
mortgagee requesting the performance of any improvement or alteration in respect
of the Owned Real Property.
 
(b)      The Seller Disclosure Schedule contains a true and complete list of the
Leased Property. With respect to the Leased Property:
 
-17-

--------------------------------------------------------------------------------


 
(i)      True and complete copies of each Lease have been delivered to the
Purchaser and all Leases are in writing, duly executed, and is a legal, valid
and binding agreement, enforceable in accordance with its terms, of the Company
and, to the Knowledge of the Company, of each other Person that is a party
thereto, subject to applicable bankruptcy, insolvency reorganization,
moratorium, liquidation, fraudulent conveyance and similar laws and principles
of equity affecting creditor’s rights and remedies generally, and all such
Leases are in full force and effect and have not been amended, modified or
supplemented except as has been provided to Purchaser;
 
(ii)      There are no disputes under any of the Leases in relation to the state
of repair of the premises demised or otherwise. Except as provided in the Seller
Disclosure Schedule, (i) each Lease has not been assigned or encumbered by the
Company, and (ii) there are no letters or other documents signed by the Company
under each Lease waiving or releasing any of the tenant’s material rights;
 
(iii)      Except as set forth on the Seller Disclosure Schedule, consummation
of the transactions contemplated by this Agreement does not require the consent
of any other party to such Lease, will not result in a breach of or default
under such Lease, or otherwise cause such Lease to cease to be legal, valid,
binding, enforceable and in full force and effect on identical terms following
the Closing;
 
(iv)      The Company does not currently sublease or otherwise permit any Person
other than the Company the right to use or occupy such Leased Property or any
portion thereof;
 
(v)      There is no uncured material default by the Company or, to the
Company’s Knowledge, any other party with regard to a Lease for any of the
Leased Property; and
 
(vi)      The Company has not received any written notice that any portion of
any of the security deposits under the Leases has been applied or retained by
the lessor or licensor or sublessor thereunder. The Company has not, in the last
five years, with respect to any Lease, (i) made, asserted or has any defense,
set off or counterclaim or (ii) claimed or is entitled to “free” rent, rent
concessions, rebates or rent abatements. The Company has not exercised any
option granted to it under any such Lease to (A) cancel or terminate such Lease
or lessen the term thereof, (B) renew or extend the term thereof or (C) take
additional space. There are no written or oral promises, understandings or
commitments between the Company and each other Person that is a party to such
Lease other than those contained in such Lease.
 
(c)      With respect to the Owned Real Properties and the Leased Property
(collectively, the “Company Properties”):
 
(i)      There is no Action pending or, to the Company’s Knowledge, threatened
for the taking or condemnation of all or any portion of the Owned Real
Properties, or, to the Company’s Knowledge, any Leased Property;
 
(ii)      To the Company’s Knowledge, there are no outstanding work orders,
deficiency notices, action request notices or other notifications of
non-compliance or contravention of the premises or any part thereof; and
 
-18-

--------------------------------------------------------------------------------


 
(iii)      There is no brokerage commission or finder’s fee due from the Company
and unpaid with regard to any of the Company Properties, or which will become
due at any time from the Company in the future with regard to any Company
Property pursuant to any existing agreement with a broker.
 
Section 4.5      Compliance with Laws. The Company:
 
(a)      except as set forth in the Seller Disclosure Schedule, has complied and
is, in all material respects, in compliance with all Laws and Orders relating to
or applicable to its business, the maintenance and operation of its properties
and assets, or employees conducting its business; and
 
(b)      has received no written or, to its Knowledge, oral, notification or
communication from any Governmental Authority, and no claims have been filed
(or, to the Company’s Knowledge, threatened to be filed) by any Governmental
Authority, (i) asserting that the Company is not in compliance with any Law or
(ii) threatening to revoke any Permit owned or held by the Company, nor, to the
Company’s Knowledge, is any Action or investigation pending with respect to the
foregoing. No written notice (or, to the Company’s Knowledge, no threat) of
cancellation, of default or of any dispute concerning any Permit, or of any
event, condition or state of facts described in the preceding clause, has been
received by the Company.
 
Section 4.6      Permits. The Seller Disclosure Schedule contains a complete
list of all material Permits issued to the Company that are currently used by
the Company, which comprise all of the material Permits which are required for
the current conduct of its business and the lease, ownership and use of its
assets. The Company is, in all material respects, in compliance with all such
Permits, all of which Permits are in full force and effect, and will be in full
force and effect and available for use by the Company immediately after the
Closing.
 
Section 4.7      Employee Benefit Plans.
 
(a)      The Seller Disclosure Schedule sets forth a correct and complete list
of each “employee benefit plan” (within the meaning of Section 3(3) of ERISA but
excluding any plan that is a “multiemployer plan,” as defined in Section 3(37)
of ERISA (“Multiemployer Plan”)) and each other director and employee plan,
program, agreement or arrangement, vacation or sick pay policy, fringe benefit
plan, compensation, change of control, severance or employment plan, arrangement
or agreement, stock bonus, stock purchase, stock option, restricted stock, stock
appreciation right or other equity-based plan, program or arrangement, and bonus
or other incentive compensation or salary continuation plan or policy
contributed to, sponsored or maintained by or with respect to which the Company
has any liability (contingent or otherwise) as of the date hereof for the
benefit of any current, former or retired employee, officer, consultant,
independent contractor or director of the Company (such plans, programs,
policies, agreements and arrangements, collectively, being the “Employee
Plans”). The Company has delivered or made available to Purchaser complete and
correct copies of the current plan documents and summary plan descriptions, the
most recent determination letter received from the IRS, the three (3) most
recent annual reports (Form 5500, with all applicable attachments), the three
most recent financial statements and actuarial reports, as applicable, and all
current trust agreements, insurance contracts, and other funding arrangements
that implement each Employee Plan.
 
(b)      Each Employee Plan has been maintained, operated, and administered in
compliance with its terms and any related documents or agreements (including any
applicable collective bargaining agreement) and in compliance with all
applicable Laws, in each case in all material respects. There are no Actions
pending (other than routine claims for benefits) or, to the Company’s Knowledge,
threatened against such Employee Plan, the Company or against any fiduciary of
such Employee Plan.
 
-19-

--------------------------------------------------------------------------------


 
(c)      No event has occurred and no condition exists that could reasonably be
expected to subject the Company, either directly or, except as would not
reasonably be expected to cause a Material Adverse Effect, by reason of their
affiliation with any member of their “Controlled Group” (defined as any
organization which is a member of a controlled group of organizations within the
meaning of Code Sections 414(b),(c), (m) or (o)) to any tax, fine, lien, or
penalty imposed by ERISA, the Code or other applicable laws, rules and
regulations. The Company has not incurred any liability under Title IV of ERISA,
either directly or through any member of its Controlled Group. There are no
audits or proceedings pending or to the Knowledge of the Company or any member
of the Company’s Controlled Group, threatened by the Internal Revenue Service,
the Department of Labor, or any similar governmental entity with respect to any
Employee Plan. The Company has acted in good faith and has operated each
Employee Plan that is subject to Code Section 409A in material compliance with
Code Section 409A, and the Company has no obligation to any Person to provide
any “gross-up” or similar payment to any Person in the event any such Employee
Plan fails to comply with Code Section 409A.
 
(d)      There have been no prohibited transactions or breaches of any of the
duties imposed on “fiduciaries” (within the meaning of Section 3(21) of ERISA)
by ERISA with respect to the Employee Plans that could result in any material
liability or excise tax under ERISA or the Code being imposed on the Company.
 
(e)      Each Employee Plan intended to be qualified under Section 401(a) of the
Code and each trust created thereunder is so qualified and is in receipt of a
favorable opinion letter issued by the IRS to the prototype or volume submitter
sponsor for such Employee Plan, and nothing has occurred since the receipt of
such opinion letter that could reasonably be expected to give the IRS grounds to
revoke such opinion letter.
 
(f)      Except as set forth on the Seller Disclosure Schedule, the Company has
no liability with respect to or obligation to contribute to any Multiemployer
Plan and the Company has not incurred any withdrawal liability with respect to
any Multiemployer Plan. No Multiemployer Plan to which the Company or any member
of its Controlled Group contributes is in reorganization or insolvent (as those
terms are defined in ERISA Sections 4241 and 4245.
 
(g)      Except as set forth on the Seller Disclosure Schedule with respect to
Multiemployer Plans, neither the Company nor any member of its Controlled Group
has any obligation to contribute to any “defined benefit plan” as defined in
Section 3(35) of ERISA or any other pension plan subject to the funding
requirements of Section 412 of the Code or Section 302 of ERISA or subject to
Title IV of ERISA.
 
(h)      No Employee Plan provides benefits, including, without limitation,
death or medical benefits, beyond termination of service or retirement other
than (i) coverage mandated by law, (ii) death or retirement benefits under any
Employee Plan that is intended to be qualified under Section 401(a) of the Code
or (iii) deferred compensation benefits fully reflected on the books of the
Company.
 
(i)      Except as set forth on the Seller Disclosure Schedule, the consummation
of the transaction contemplated by this Agreement will not, either alone or in
connection with the occurrence of any other event, (i) entitle any current or
former employee or officer of the Company to severance pay, retention pay,
unemployment compensation or any other payment, (ii) accelerate the time of
payment or vesting under the Employee Plan, or (iii) increase the amount of
compensation due any such employee or officer.
 
-20-

--------------------------------------------------------------------------------


 
(j)      Neither the Company or Holdings is a party to any contract, agreement
or other arrangement that as a result of any transactions contemplated by this
Agreement (whether alone or in connection with any other event) will result or
could result in any amount (including, but not limited to, the Change of Control
Payments) that is not deductible under Code Section 280G or any similar
provision of applicable law.
 
Section 4.8      Material Contracts.
 
(a)      Except as set forth on the Seller Disclosure Schedule, the Company is
not a party to or bound by any written or oral:
 
(i)      partnership or joint venture Contract;
 
(ii)      Contract limiting the right of the Company to engage in or compete
with any Person in any business or in any geographical area, or otherwise
restricting the Company from carrying on its business or activities, as the case
may be, in its usual and customary manner in any jurisdiction, including,
without limitation, restricting the Company from hiring or soliciting any
Person;
 
(iii)      management, consulting, severance or similar Contract, or employment
Contract;
 
(iv)      collective bargaining agreement;
 
(v)      Contract under which the Company has advanced or loaned any other
Person, other than advances to employees in the Ordinary Course of Business;
 
(vi)      agreement or indenture relating to borrowed money or other
Indebtedness or the mortgaging, pledging or otherwise placing a Lien on any
asset or group of assets of the Company;
 
(vii)      guaranty, performance bond or similar agreement, or any Contract of
support, surety, indemnification or assumption or any similar commitment with
respect to the obligations, liabilities (whether accrued, absolute, contingent
or otherwise) or Indebtedness of any other Person;
 
(viii)      lease or agreement under which the Company is lessee of or holds or
operates any personal property owned by any other party, except for any lease of
personal property under which the aggregate annual rental payments do not exceed
$25,000;
 
(ix)      other than Contracts related to Rental Equipment, lease or agreement
under which the Company is lessor of or permits any third party to hold or
operate any personal property owned or controlled by the Company and which
entitles the Company to receive more than $500,000 per annum;
 
(x)      other than Contracts related to Rental Equipment, Contract or group of
related contracts with the same party or group of affiliated parties the
performance of which involves consideration in the aggregate in excess of
$50,000, other than purchase and sales orders incurred in the Ordinary Course of
Business;
 
-21-

--------------------------------------------------------------------------------


 
(xi)      Contract expressly granting a license or covenant not to sue under any
Intellectual Property (whether by or to the Company), except for license
agreements for the off-the-shelf and other software generally commercially
available;
 
(xii)      warranty agreement with respect to its services rendered or its
products sold or leased other than purchase and sales orders incurred in the
Ordinary Course of Business;
 
(xiii)      agreement under which it has granted any Person any registration
rights (including demand or piggyback registration rights);
 
(xiv)      sales, distribution, supply or franchise agreement, which involves
consideration in the aggregate in excess of $25,000;
 
(xv)      other than Contracts related to Rental Equipment, agreement with a
term of more than six months which is not terminable by the Company upon less
than thirty (30) days’ notice without penalty and involves a consideration in
excess of $25,000 annually;
 
(xvi)      settlement, conciliation or similar agreement with obligations to be
satisfied by the Company after the execution date of this Agreement in excess of
the related accruals on the Balance Sheet related to such Contracts;
 
(xvii)      Contract regarding voting, transfer or other arrangements related to
the Company’s capital stock or warrants, options or other rights to acquire the
Company’s capital stock;
 
(xviii)      Contracts to sell or otherwise dispose of any Rental Equipment
other than those set forth on Schedule 4.3(e);
 
(xix)      any letters of credit, any currency exchange, commodities or other
hedging arrangement or capitalized leases which will not be satisfied at or
prior to Closing;
 
(xx)      any Contract that (a) limits or contains restrictions on the ability
of the Company to declare or pay dividends on, or to make any other distribution
in respect of or to issue or purchase, redeem or otherwise acquire its capital
stock, or to incur Indebtedness, or to incur or suffer any Lien, to purchase or
sell any of assets or properties, to change the lines of business in which it
participates or engages or to engage in any Business Combination, or (b) require
the Company to maintain specified financial ratios or levels of net worth or
other indicia of financial condition;
 
(xxi)      Contract to buy or sell spare parts for the Rental Equipment or other
assets outside the Ordinary Course of Business; or
 
(xxii)      other than Contracts related to Rental Equipment, any other Contract
that requires the Company to make payments equal to, or which entitles the
Company to receive, more than $250,000 per annum. All of the contracts and
agreements referred to in Section 4.8(a)(i) through (xx) above are the “Material
Contracts.”
 
-22-

--------------------------------------------------------------------------------


 
(b)      Except as set forth in the Seller Disclosure Schedule, each of (i) the
Material Contracts, and (ii) the Contracts related to Rental Equipment with each
of the Major Customers is in full force and effect and is a legal, valid and
binding contract or agreement of the Company, except as limited by bankruptcy,
insolvency, reorganization, moratorium and similar laws of general application
relating to or affecting the enforcement of creditors’ rights, and there is no
default or breach by the Company or, to the Company’s Knowledge, any other party
in the timely performance of any obligation to be performed or paid thereunder
or any other material provision thereof. Purchaser’s counsel has been supplied
with a true and correct copy of each of the written Material Contracts and an
accurate description of each of the oral Material Contracts, together with all
amendments, waivers or other changes thereto.
 
Section 4.9      Legal Proceedings. Except as set forth in the Seller Disclosure
Schedule, there are no Actions pending or, to the Company’s Knowledge,
threatened against or affecting the Company or affecting any property or assets
used by the Company, or pending or contemplated by the Company against any
Person, at Law or in equity. The Company is not subject to any Order.
 
Section 4.10    Intellectual Property.
 
(a)      The Seller Disclosure Schedule sets forth, with the application number
and application date or registration/issue number and registration/issue date,
title or mark, country or other jurisdiction and owner(s), as applicable, a
complete and correct list of each active registration for any patent, trademark
or service mark, copyright, Internet domain name, trade name, brand name, logo
or application for any of the foregoing owned, whether solely or jointly with
another, by the Company, along with all material unregistered trademarks,
service marks and trade names. Any and all renewal and maintenance fees,
annuities or other fees payable to any Governmental Authority to maintain the
such Intellectual Property as active and due before Closing have been paid in
full. All of the foregoing Intellectual Property is valid, subsisting and
enforceable in accordance with applicable Law.
 
(b)      The Company has good and valid title to the Company Intellectual
Property free and clear of all Liens, except Permitted Liens. No Person is
expressly licensed under any of the Company Intellectual Property other than
pursuant to a Material Contract listed on the Seller Disclosure Schedule (and
licenses that arise as a matter of law by implication as a result of sales of
products and services by the Company). Except as set forth on the Seller
Disclosure Schedule, to the Company’s Knowledge, none of the Company
Intellectual Property is being infringed, misappropriated or otherwise violated
by any Person.
 
(c)      The Company Intellectual Property is not the subject of any Action, and
to the Company’s Knowledge, no Action is threatened against the Company
involving the Company Intellectual Property, except for office actions by the
applicable Governmental Authorities in the normal course of prosecution efforts
to register the Company Intellectual Property listed on the Seller Disclosure
Schedule.
 
(d)      The Company owns, is licensed or otherwise has the right to use, all
Intellectual Property as is necessary for the operation of the business of the
Company as presently conducted.
 
(e)      Except as set forth on the Seller Disclosure Schedule, the Company has
not infringed, misappropriated, violated or made unauthorized use of the
Intellectual Property rights of any other Person, and the Company Intellectual
Property does not infringe, misappropriate, violate or otherwise conflict with
any Intellectual Property right of any other Person. The Company has not
received any written notice within the six-year period prior to the date of this
Agreement alleging any of the foregoing and to the Company’s Knowledge, no such
allegation is threatened to be made by any Person. Notwithstanding any possible
interpretation of any other representation in this Article IV, only this Section
4.10(e) shall be construed to be a representation with respect to the Company’s
infringement, misappropriation, violation, or other conflict with the
Intellectual Property right of any other Person.
 
-23-

--------------------------------------------------------------------------------


 
Section 4.11   Insurance. The Seller Disclosure Schedule contains a complete
description of all insurance policies (including “self-insurance” programs)
currently maintained by the Company (the “Insurance Policies”). Except as set
forth on the Seller Disclosure Schedule, the Insurance Policies are in full
force and effect, the Company is not in default in any material respect under
any Insurance Policy, and no claim for coverage under any Insurance Policy has
been denied during the past two (2) years. Except as set forth on the Seller
Disclosure Schedule, the Company has not received any written notice of
cancellation or intent to cancel with respect to the Insurance Policies. Except
as set forth on the Seller Disclosure Schedule, the Company does not have any
self-insurance or co-insurance programs. The Company has notified such insurers
of any claim which could potentially exceed the applicable insurance policy
deductible amount arising since January 1, 2002 known to it which it believes is
covered by any such insurance policy and has provided Purchaser with a copy of
such claim. All such claims have been filed on a timely basis with insurers and
pursued by cooperating with and responding to insurers’ requests for
documentation and/or information. Neither the Company nor any Member is a party
to any Contract of any kind pursuant to which the Company or any Seller receives
payments from an insurer or an insurance producer for purchasing insurance for
the Company. Except as set forth in the Seller Disclosure Schedule, there are no
pending claims under insurance covering the Company for which the Company is or
may be obligated to pay a deductible.
 
Section 4.12    Labor and Employment Matters. The Company has provided Purchaser
with a schedule that contains a complete and correct list of all employees of
the Company whose annual compensation is greater than $75,000, together with the
employees’ titles, current wages, salaries, hourly or daily rate of pay, bonus
entitlement, date of hire, and primary work location. Except as set forth on the
Seller Disclosure Schedule, (i) none of the employees of the Company is
represented by a labor union or organization, no labor union or organization is
certified or recognized as a representative of any such employee and the Company
is not a party to or bound by any collective bargaining agreement or other labor
Contract; (ii) no labor organization or group of employees has filed any
representation petition or made any written demand to the Company for
recognition; (iii) no organizing or decertification efforts are underway, or to
the Company’s Knowledge, threatened by any labor organization or group of
employees with respect to the Company’s employees, and no such activities have
occurred since January 1, 2004; (iv) no labor strike, work stoppage, slowdown or
other material labor dispute has occurred since January 1, 2004, and none is
underway or, to the Company’s Knowledge, threatened; (v) there is no
employment-related Action (including, without limitation any Action with respect
to discrimination, harassment, wage payment, overtime and hours of work,
workplace safety or any other employment-related issues) currently pending or,
to the Company’s Knowledge, threatened, in any forum, relating to an alleged
violation or breach by the Company (or any of its officers or directors) of any
Law or Contract, (vi) there are no pending investigations or abatement orders
and no citations issued within the past 3 years by the Occupational Safety and
Health Administration or any other Governmental Authority relating to the
Company, (vii) except for amounts outstanding in accordance with normal payroll
practices, the Company has paid in full to all Employees, or accrued on its
books, all wages, salaries, commissions, bonuses, benefits and other
compensation due to such employees or otherwise arising under any policy,
practice, agreement, plan, program, statute or other applicable Law; (xiii) the
Company is not closing, and since January 1, 2004 has not closed, any Facility,
effectuated any layoffs of employees or implemented any early retirement,
separation or window program affecting Employees, nor has the Company planned or
announced any such action or program for the future; and (ix) the Company is in
compliance with its obligations pursuant to WARN, and all other notification
obligations arising under Law. Other than the Change of Control Payments, since
December 31, 2006 the Company has not made or granted any bonus or any wage or
salary increase to any employee or group of employees other than bonuses or
increases made in the Ordinary Course of Business (except to any such employee
whose annual salary is less than $50,000 or as required by pre-existing
contracts described on Schedule 4.8), or made or granted any increase in any
Employee Plan or amended or terminated any Employee Plan or adopted any new
Employee Plan or arrangement or entered into, amended or terminated any
collective bargaining agreement or other employment agreement.
 
-24-

--------------------------------------------------------------------------------


 
Section 4.13    Environmental Matters. Except as set forth on the Seller
Disclosure Schedule:
 
(a)      The Company is, and for the past five years has been, in material
compliance with all Environmental Laws applicable to its business operations or
to its use of Facilities;
 
(b)      There are no Environmental Conditions present at, on, or under, any
Facility as a result of activities of the Company or any of their employees or
agents, or as a result of activities of any other Person for which the Company
is legally responsible for, in each case in amounts exceeding the levels
permitted by applicable Environmental Law and under circumstances that would
reasonably be expected to result in liability under or relating to Environmental
Law. Except as set forth on the Seller Disclosure Schedule, (i) no underground
storage tanks owned or operated by the Company are or have been located at any
Facility or any currently or formerly Owned Property or Leased Property and any
underground storage tanks identified on the Seller Disclosure Schedule are and
have been maintained, monitored and upgraded in compliance with all
Environmental Laws and (ii) the Company possesses and has possessed all required
permits, licenses, certifications and approvals required under Environmental
Laws relating to the Facilities;
 
(c)      The Company has not disposed of, arranged for the disposal of,
released, threatened to release, or transported any Hazardous Substances in
violation of any applicable Environmental Law or in a manner that would
reasonably be expected to result in liability to the Company under or relating
to Environmental Law;
 
(d)      The Company has not been charged with or convicted of an offense for
non-compliance with any Environmental Laws;
 
(e)      The Company has not specifically contractually assumed any liability or
obligation under or relating to Environmental Laws or Hazardous Substances;
 
(f)      The Company has not (i) received any written notice, demand letter,
complaint, claim, suit or order alleging or relating to any violation or
liability under any Environmental Law; or (ii) been subject to or, to the
Company’s Knowledge, threatened with, any Action by any Governmental Authority
or any other Person (including, without limitation, the current or prior owner
or operator of any of the Facilities, Owned Properties or Leased Properties)
with respect to any Environmental Law; and
 
(g)      The Company has provided to Purchaser copies of all environmental site
assessment reports, compliance audits, and other material environmental
documents which are in its possession related to its Owned Real Property, Leased
Property, and business operations.
 
(h)      No representations or warranties in this Agreement other than in this
Section 4.13 will be deemed to relate to Environmental Laws, Hazardous
Substances, or other environmental matters.
 
Section 4.14    Conduct of Business in Ordinary Course. Except for the
transactions contemplated hereby or as set forth on the Seller Disclosure
Schedule, since the Balance Sheet Date (a) the Company has conducted its
business and operations in the Ordinary Course of Business including the
management, sale and purchase of the Company’s inventory including spare parts,
and (b) no fact, event, circumstance (either individually or taken together) has
occurred which has had or would reasonably be expected to have a Material
Adverse Effect on the Company. Without limiting the generality of the foregoing,
except as set forth on the Seller Disclosure Schedule, since the Balance Sheet
Date with respect to the Company, there has not been any:
 
-25-

--------------------------------------------------------------------------------


 
(a)      incurrence of any Indebtedness or issuance of any long-term debt
securities or assumption, guarantee, or endorsement of the obligations of any
Person, except for Indebtedness incurred in the Ordinary Course of Business
under the lines of credit as in effect on the date hereof, or making of any
Indebtedness or advance to any Person (other than business-related advances to
employees in the ordinary course of business, consistent with past practice and
in an amount not in excess of $5,000 per employee or $25,000 in the aggregate);
 
(b)      (i) acquisition, sale, license, abandonment, failure to maintain or
otherwise disposition of, any material property or assets (other than Rental
Equipment), tangible or intangible (other than in the Ordinary Course of
Business), (ii) mortgage or encumbrance of any property or assets, other than
Permitted Liens, or (iii) cancellation of any Indebtedness owed to or claims
held by the Company (other than in the Ordinary Course of Business);
 
(c)      change in any method of accounting applied in the preparation of the
Financial Statements, other than a change which is required by reason of a
concurrent change in Law or GAAP;
 
(d)      settlement or compromise of any Action if the amount of such settlement
will not be paid in full prior to the Closing or which settlement or compromise
would reasonably be expected to have a continuing adverse impact on the business
of the Company after the Closing;
 
(e)      Tax election or change in a Tax election or the filing for any change
of any method of accounting with any relevant Taxing Authority, except as
required by any change in Law;
 
(f)      (A) except as required by Law or by any Employee Plans, or existing
contractual arrangements as in effect on the Balance Sheet Date, adoption of or
amendment to any Employee Plan or other plan, program or arrangement for the
benefit of its employees, consultants or directors, or (B) grant of any material
increase (other than increases required under any Contract entered into before
the Balance Sheet Date and annual or periodic increases in the ordinary course
of business, consistent with past practice) in the compensation of its
employees, officers or directors (including any such increase pursuant to any
bonus, profit sharing or other compensation or incentive plan, program or
commitment);
 
(g)      material change, termination or modification in any Material Contract;
 
(h)      transfer, issuance or sale of any equity securities or rights to
purchase any equity securities, or any security convertible into or exchangeable
for equity securities, of Holdings or the Company or split, combination or
subdivision of the capital stock or other equity securities of Holdings or the
Company; or
 
-26-

--------------------------------------------------------------------------------


 
(i)      declaration, distribution or the setting aside for distribution of any
property (excluding cash), or directly or indirectly, the redemption, purchase
or other acquisition of any shares of capital stock;
 
(j)      any extraordinary loss, damage or destruction, whether or not covered
by insurance;
 
(k)      write off as uncollectible, any Accounts Receivable or any portion
thereof in amounts exceeding $25,000 in each instance, or $100,000 in the
aggregate;
 
(l)      making of any forward purchase commitment in excess of the requirements
of the Company for normal operating purposes or at prices higher than the
current market prices; or
 
(m)      agreement, whether in writing or otherwise, to take any action
described in this Section 4.14.
 
Section 4.15    No Brokers. Except for Houlihan Lokey Howard & Zukin Capital,
Inc., no broker, finder or similar agent has been employed by or on behalf of
the Company, and no Person with which the Company has had any dealings or
communications of any kind, is or will be entitled to any brokerage commission,
finder’s fee or any similar compensation in connection with, either directly or
indirectly, this Agreement or the transactions contemplated hereby.
 
Section 4.16    Customers and Suppliers,
 
(a)      The Seller Disclosure Schedule contains a complete list of the fifteen
(15) largest customers of the Company (on a consolidated basis) (by volume of
sales to such customers) for each of the two (2) most recent fiscal years
(“Major Customers”). Except as set forth on the Seller Disclosure Schedule,
since December 31, 2006, none of the Major Customers has notified the Company,
orally or in writing, that such Major Customer intends to decrease materially or
terminate its relationship with the Company.
 
(b)      Since December 31, 2006, none of the Company’s material suppliers has
terminated, or threatened, orally or in writing, to terminate, its relationship
with the Company.
 
(c)      The Company has not received any written notice regarding the
insolvency of any of the Major Customers.
 
Section 4.17    Organization and Standing; Capital Structure,
 
(a)      The Company is duly organized, validly existing and in good standing
under the laws of the State of Delaware. The Company is an entity duly qualified
to do business, and is in good standing, in each jurisdiction listed in the
Seller Disclosure Schedule, which jurisdictions constitute all of the
jurisdictions in which the character of the properties owned or leased by it or
in which the conduct of its business requires it to be so qualified, except
where failure to be so qualified or in good standing would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. The
Company has the corporate power and authority to own, use or lease and operate
its properties and assets and to carry on its business in the manner that it was
conducted immediately prior to the date of this Agreement. The copies of the
Company’s articles or incorporation and by-laws which have been furnished to
Purchaser reflect all amendments made thereto at any time prior to the date of
this Agreement and are correct and complete. The minute books (containing the
records of meeting of the stockholders, the board of directors), the stock
certificate books and the stock records books of the Company furnished to
Purchaser are correct and complete in all material respects. The Company is not
in default under, or in violation of, any provision of its articles of
incorporation or by-laws.
 
-27-

--------------------------------------------------------------------------------


 
(b)      The entire authorized capital stock of the Company consists of one
hundred (100) shares of common stock, par value $0.01 per share, of which one
hundred (100) shares are issued and outstanding. Holdings is the record owner
of, and has good and marketable title to, all of such outstanding shares of
common stock, free and clear of all Liens. All of the issued and outstanding
shares of the Company’s capital stock have been duly authorized, are validly
issued, fully paid, and nonassessable and are not subject to, nor were they
issued in violation of, any preemptive rights or rights of first refusal. The
Company has no outstanding stock or securities convertible or exchangeable for
any shares of its capital stock or containing any profit participation features,
nor any rights or options to subscribe for or to purchase its capital stock or
any stock or securities convertible into or exchangeable for its capital stock
or any stock appreciation rights or phantom stock plan. The Company is not
subject to any option or obligation (contingent or otherwise) to repurchase or
otherwise acquire or retire any shares of its capital stock or any warrants,
options or other rights to acquire its capital stock. The Company has not
violated any federal or state securities laws in connection with the offer, sale
or issuance of its capital stock. There are no agreements with the Members,
Holdings or the Company with respect to the voting or transfer of the either of
the Company’s capital stock or with respect to any other aspect of the Company’s
affairs.
 
(c)      This Agreement, and the other transaction documents contemplated
hereby, has been (or will be) duly executed and delivered by the Company
pursuant to all necessary authorization and is (or will be) the legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with their respective terms, except as limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws of general application relating to
or affecting the enforcement of creditors’ rights.
 
Section 4.18    No Conflict; Required Filings and Consents.
 
(a)      Neither the execution and delivery of this Agreement by the Company,
nor the consummation by the Company of the transactions contemplated herein, nor
compliance by the Company with any of the provisions hereof, will (i) conflict
with or result in a breach of any provisions of the certificate of
incorporation, bylaws or similar organizational document of the Company, if
applicable, or (ii) violate any Order or Law applicable to the Company or any of
its properties or assets.
 
(b)      The execution and delivery of this Agreement by the Company does not,
and the performance of this Agreement by the Company will not, require any
consent, approval or authorization of, or filing with or notification to, any
Governmental Authority or any other Person.
 
(c)      Neither the execution and delivery of this Agreement by the Company,
nor the consummation by the Company of the transactions contemplated herein, nor
compliance by the Company with any of the provisions hereof, will, except as set
forth on Schedule 4.18 and except for the HSR Approval, conflict with,
constitute or result in the breach of any term, condition or provision of, or
constitute a default under, or give rise to any right of termination,
cancellation or acceleration with respect to, create in any party the right to
accelerate, terminate, modify or cancel or require any notice under any
agreement, Contract, lease, license, instrument or other arrangement to which
the Company is a party or by which the properties or assets of the Company are
bound.
 
-28-

--------------------------------------------------------------------------------


 
Section 4.19    Accounts Receivable. All Accounts Receivable of the Company
reflected in the Financial Statements and all Accounts Receivable that have
arisen since December 31, 2006 (except Accounts Receivable that have been
collected since such date) are valid and enforceable claims and constitute bona
fide Accounts Receivable resulting from the sale of goods and services in the
Ordinary Course of Business. In the case of Accounts Receivable arising from
Rental Equipment sales, such Accounts Receivable are fully collectable within 60
days of invoice. The Company has not received any written notice from third
parties regarding claims asserting a valid defense, offsets, returns, allowances
or credits of any kind related to the Accounts Receivable, except returns or
credits which are in the Ordinary Course of Business.
 
Section 4.20    Affiliate Transactions. Except as disclosed on the Seller
Disclosure Schedule, no Member or any director, officer or Affiliate of the
Company or a Member (or any family member of (i) any Member who is an individual
or (ii) any director or officer of the Company or a Member) is a party to any
transaction with the Company, including any Contract or arrangement providing
for the furnishing of services (other than in their capacity as officer or
director) to or by, providing for rental of real property or other assets or
rights or privileges to or from, or otherwise requiring payments to or from the
Company or any Affiliate thereof.
 
Section 4.21    Inventory. The Company has good and marketable title to the
Inventory free and clear of all Liens, other than Permitted Liens. The Inventory
is, in the aggregate, in good condition, is suitable and usable for the purposes
for which it is intended, and in a quantity and of a type consistent with the
historical purchase and use of spare parts for the Company’s repair and
maintenance operations.
 
Section 4.22    Subsidiaries. The Company does not have any subsidiaries, and
does not directly or indirectly, own any capital stock of or other equity
interests in any Person.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF HOLDINGS
 
As a material inducement to Purchaser to enter into this Agreement and
consummate the transactions contemplated hereby each of the Members represent
and warrant to Purchaser that:
 
Section 5.1      Organization and Standing; Authorization.
 
(a)      Holdings is duly organized, validly existing and in good standing under
the laws of the jurisdiction in which it was organized. Holdings is an entity
duly qualified to do business, and is in good standing, in each jurisdiction
listed in the Seller Disclosure Schedules, which jurisdictions constitute all of
the jurisdictions in which the character of the properties owned or leased by it
or in which the conduct of its business requires it to be so qualified, except
where the failure to be so qualified or to be in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on Holdings. Holdings has the limited liability company power and
authority to own, use or lease and operate its properties and assets and to
carry on its business in the manner that is was conducted immediately prior to
the date of this Agreement.
 
(b)      This Agreement has been duly executed and delivered by each Member and
Holdings pursuant to all necessary authorization and is the legal, valid and
binding obligation of each Member and Holdings, enforceable against such Member
and Holdings in accordance with its terms, except as limited by bankruptcy,
insolvency, reorganization, moratorium and similar laws of general application
relating to or affecting the enforcement of creditors’ rights.
 
-29-

--------------------------------------------------------------------------------


 
(c)      Holdings is a holding company that does not have (nor has it ever had)
any assets, operations or business other than as the sole shareholder of the
Company, and does not have (nor has it ever had) any Indebtedness, liabilities
or obligations of any kind, whether absolute, accrued, asserted or unasserted.
Holdings has no employees and is not a party to any Contracts of any nature.
 
Section 5.2      Capitalization and Title,
 
(a)      All of the outstanding Interests of Holdings are owned by the Members
in the amounts listed on Schedule 1-A. All of the Interests have been duly
authorized and validly issued and are fully paid and nonassessable and are not
subject to, nor were they issued in violation of, any preemptive rights or
rights of first refusal. Except as set forth on the Seller Disclosure Schedule,
Holdings has no outstanding membership interests, units or securities
convertible or exchangeable for any Interests or containing any profit
participation features, nor any rights or options to subscribe for or to
purchase its Interests or any securities convertible into or exchangeable for
its Interests or any equity appreciation rights or phantom equity plan. Except
as set forth on the Seller Disclosure Schedule, Holdings is not subject to any
option or obligation (contingent or otherwise) to repurchase or otherwise
acquire or retire any Interests or any warrants, options or other rights to
acquire its Interests. Holdings has not violated any federal or state securities
laws in connection with the offer, sale or issuance of its Interests. Except as
set forth on the Seller Disclosure Schedule, there are no agreements with the
Members, Holdings or the Company with respect to the voting or transfer of the
either of the Holdings’ Interests or with respect to any other aspect of
Holdings’ affairs.
 
(b)      The Members (i) are the record and beneficial owners of the Interests;
(ii) have full power, right and authority, and any approval required by Law, to
make and enter into this Agreement and to sell, assign, transfer and deliver the
Interests to the Purchaser; and (iii) have good and valid title to the
Interests, free and clear of all Liens. Upon the consummation of the
transactions contemplated by this Agreement in accordance with the terms hereof,
at the Closing, the Purchaser will acquire good and valid title to the
Interests, free and clear of all Liens, other than created at the Closing by the
Purchaser in connection with any financing it receives in connection with the
transactions contemplated herein.
 
Section 5.3      No Conflict; Required Filings and Consents.
 
(a)      Neither the execution and delivery of this Agreement by each of the
Members and Holdings, nor the consummation by each of the Members and Holdings
of the transactions contemplated herein, nor compliance by each of the Members
and Holdings with any of the provisions hereof, will (i) conflict with or result
in a breach of any provisions of the certificate of formation, operating
agreement or similar organizational document of each of the Members and
Holdings, if applicable, or (ii) violate any Order or Law applicable to each of
the Members and Holdings or any of their properties or assets.
 
(b)      The execution and delivery of this Agreement by each of the Members and
Holdings does not, and the performance of this Agreement by each of the Members
and Holdings will not, require any consent, approval or authorization of, or
filing with or notification to, any Governmental Authority.
 
(c)      Neither the execution and delivery of this Agreement by each of the
Members and Holdings, nor the consummation by each of the Members and Holdings
of the transactions contemplated herein, nor compliance by each of the Members
with any of the provisions hereof, will, except as set forth on the Seller
Disclosure Schedule and except for the HSR Approval, conflict with, constitute
or result in the breach of any term, condition or provision of, or constitute a
default under, or give rise to any right of termination, cancellation or
acceleration with respect to, create in any party the right to accelerate,
terminate, modify or cancel or require any notice or consent under any Contract
to which any of the Members or Holdings are a party or by which the properties
or assets of Holdings are bound.
 
-30-

--------------------------------------------------------------------------------


 
Section 5.4      No Brokers. Except for Houlihan Lokey Howard & Zukin Capital,
Inc., no broker, finder or similar agent has been employed by or on behalf of
Holdings or any of the Members, and no Person with which Holdings or any of the
Members have had any dealings or communications of any kind, is or will be
entitled to any brokerage commission, finder’s fee or any similar compensation
in connection with, either directly or indirectly, this Agreement or the
transactions contemplated hereby.
 
Section 5.5      Legal Proceedings. There are no Actions pending or, to the
Knowledge of each Member, threatened against such Member or Holdings that, if
adversely decided, would adversely affect such Member’s or Holdings’ performance
under this Agreement or the consummation of the transactions contemplated
hereby.
 
Section 5.6      Certificate of Organization and Limited Liability Company
Agreement. The Members have heretofore delivered to the Purchaser a complete and
correct copy of the certificate of organization and the limited liability
company agreement of Holdings, each as amended to date. Holdings’ certificate of
organization and limited liability company agreement are in full force and
effect. Holdings is not in violation of any of the provisions of its certificate
of organization and limited liability company agreement or other organizational
document. The minute books (containing the records of meeting of the
unitholders, the board of managers), the unit certificate books and the unit
records books of Holdings furnished to Purchaser are correct and complete in all
material respects.
 
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES RELATING TO THE PURCHASER
 
As a material inducement to the Members to enter into this Agreement and
consummate the transactions contemplated hereby, Purchaser represents and
warrants to the Members that:
 
Section 6.1      Organization and Standing. The Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of Delaware. The
Purchaser is duly qualified to do business and in good standing in each
jurisdiction in which the character of the properties owned or leased by it or
in which the conduct of its business requires it to be so qualified, except
where the failure to be so qualified or to be in good standing would not have a
Material Adverse Effect on the Purchaser.
 
Section 6.2      Authorization, Validity and Effect. The Purchaser has the
requisite corporate power and authority to execute and deliver this Agreement
and all agreements and documents contemplated hereby to be executed and
delivered by it, and to consummate the transactions contemplated hereby and
thereby. The execution and delivery of this Agreement and such other agreements
and documents and the consummation of the transactions contemplated herein and
therein, have been duly and validly authorized by all necessary corporate action
on the part of the Purchaser. This Agreement has been duly and validly executed
and delivered by the Purchaser and constitutes the legal, valid and binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with its terms, except as limited by bankruptcy, insolvency, reorganization,
moratorium and similar laws of general application relating to or affecting the
enforcement of creditors’ rights.
 
-31-

--------------------------------------------------------------------------------


 
Section 6.3      No Conflict; Required Filings and Consents.
 
(a)      Neither the execution and delivery of this Agreement by the Purchaser,
nor the consummation by the Purchaser of the transactions contemplated herein,
nor compliance by the Purchaser with any of the provisions hereof, will, except
for the HSR Approval and subject to obtaining Shareholder Approval, (i) conflict
with or result in a breach of any provisions of the certificate of incorporation
or by-laws of the Purchaser, (ii) constitute or result in the breach of any
term, condition or provision of, or constitute a default under, or give rise to
any right of termination, cancellation or acceleration with respect to, or
result in the creation or imposition of any Lien upon, any property or assets of
the Purchaser or, pursuant to any note, bond, mortgage, indenture, license,
agreement, lease or other instrument or obligation to which it is a party or by
which it or any of its properties or assets may be subject, and that would, in
any such event, have a Material Adverse Effect on the Purchaser, or (iii)
violate any Order or Law applicable to the Purchaser or any of its properties or
assets.
 
(b)      The execution and delivery of this Agreement by the Purchaser does not,
and the performance of this Agreement by the Purchaser will not, except for the
HSR Approval and filings required under the Securities Act, the Exchange Act,
Blue Sky Laws, and the rules and regulations thereunder, require any consent,
approval or authorization of, or filing with or notification to, any
Governmental Authority.
 
Section 6.4      No Brokers. Except for Macquarie Capital (USA) Inc., no broker,
finder or similar agent has been employed by or on behalf of the Purchaser, and
no Person with which the Purchaser has had any dealings or communications of any
kind is entitled to any brokerage commission, finder’s fee or any similar
compensation in connection with this Agreement or the transactions contemplated
hereby.
 
Section 6.5      Legal Proceedings. There are no Actions pending or, to the
knowledge of the Purchaser, threatened against the Purchaser that, if adversely
decided, would adversely affect the Purchaser’s performance under this Agreement
or the consummation of the transactions contemplated hereby.
 
Section 6.6      Financing. As of the date hereof, the Purchaser has invested in
a trust account administered by Continental Stock Transfer & Trust Company not
less than $100,000,000 which, immediately prior to the Closing, will be
available to the Purchaser for payment of the Total Purchase Price and
Purchaser’s transaction expenses and working capital. Attached as Exhibit I is a
true, correct, and complete copy of the New Credit Agreement pursuant to which
the lenders identified therein have agreed to make available to the Company loan
commitments totaling $170,000,000 on the terms and subject to the conditions set
forth therein.
 
Section 6.7      No Reliance. The consummation of the transactions contemplated
hereunder by Purchaser is not done in reliance upon any warranty or
representation by, or information from, the Members, Holdings, the Company or
the Seller Representative of any sort, oral or written, except the warranties
and representations specifically set forth in this Agreement and in any
certificate or agreement required to be delivered hereunder. Such transactions
are instead done entirely on the basis of Purchaser’s own investigation,
analysis, judgment and assessment of the present and potential value and earning
power of the Company as well as those representations and warranties
specifically set forth in this Agreement and in any certificate or agreement
required to be delivered hereunder.
 
-32-

--------------------------------------------------------------------------------


 
ARTICLE VII
 
COVENANTS AND AGREEMENTS
 
Section 7.1      Interim Operations of the Company. Prior to the Closing Date or
the earlier termination of this Agreement, except as set forth on Schedule 7.1
or as expressly contemplated by this Agreement, unless Purchaser has previously
consented in writing thereto, neither Holdings nor the Company shall:
 
(a)      incur any Indebtedness or issue any long-term debt securities or
assume, guarantee or endorse such obligations of any other Person, except for
(i) Indebtedness incurred in the Ordinary Course of Business under the lines of
credit as in effect on the date hereof and (ii) Indebtedness of not more than
$20,000,000 incurred under the lines of credit as in effect on the date hereof
solely for the purpose of payment of a cash dividend in like amount from the
Company to Holdings and from Holdings to the Members (the “Recapitalization”),
or make any loan or advance to any Person (other than business-related advances
to employees in the Ordinary Course of Business and in an amount not in excess
of $5,000 per employee or $25,000 in the aggregate);
 
(b)      (i) acquire, sell, license, abandon, fail to maintain or otherwise
dispose of, any material property or assets (other than Rental Equipment),
tangible or intangible (other than in the Ordinary Course of Business), (ii)
mortgage or encumber any property or assets, other than Permitted Liens, or
(iii) cancel any Indebtedness owed to or claims held by the Company (other than
in the Ordinary Course of Business);
 
(c)      engage in any transactions with, or enter into any Contracts with, any
Affiliates of the Company or any Member, or any of their members, officers or
directors, except pursuant to a Contract in effect on the date hereof and
disclosed pursuant to Section 4.20;
 
(d)      make any material change to its accounting (including Tax accounting)
methods, principles or practices, except as may be required by GAAP;
 
(e)      make any amendment to its certificate of incorporation or bylaws (or
equivalent organizational documents);
 
(f)      declare, distribute or set aside for distribution of any property
(excluding cash), or directly or indirectly, redeem, purchase or otherwise
acquire of any shares of capital stock;
 
(g)      repurchase any equity securities, or, other than in connection with the
Recapitalization, effect any recapitalization, reclassification or like change
in the capitalization of Holdings or the Company;
 
(h)      except as required by Law or by any Employee Plans, or existing
contractual arrangements as in effect on the Balance Sheet Date, adopt or amend
any Employee Plan or other plan, program or arrangement for the benefit of its
employees, consultants or directors, or (B) grant any material increase (other
than increases required under any Contract entered into before the Balance Sheet
Date and annual or periodic increases in the Ordinary Course of Business,
consistent with past practice) in the compensation of its employees, officers or
directors (including any such increase pursuant to any bonus, profit sharing or
other compensation or incentive plan, program or commitment);
 
-33-

--------------------------------------------------------------------------------


 
(i)      enter into, amend or terminate any labor or collective bargaining
Contract of the Company, or otherwise make any commitment or incur any liability
to any labor organizations;
 
(j)      enter into or agree to enter into any merger or consolidation with any
Person, or acquire the equity securities or all or substantially all of the
assets of, or otherwise make any investment in, any other Person;
 
(k)      enter into, terminate or modify any Material Contract, other than in
the Ordinary Course of Business;
 
(l)      make any forward purchase commitment in excess of the requirements of
the Company for normal operating purposes or at prices higher than the current
market prices;
 
(m)      settle or compromise any Action if the amount of such settlement will
not be paid in full prior to the Closing or which settlement or compromise would
reasonably be expected to have a continuing adverse impact on the business of
the Company after the Closing;
 
(n)      make any Tax election or change in a Tax election or the filing for any
change of any method of accounting with any relevant Taxing Authority, except as
required by any change in Law;
 
(o)      implement any layoff of employees that would implicate the WARN Act;
 
(p)      transfer, issue or sell any equity securities or rights to purchase any
equity securities of Holdings or the Company or split, combine or subdivide the
capital stock or other equity securities of Holdings or the Company; or
 
(q)      agree, whether in writing or otherwise, to take any action described in
this Section 7.1.
 
Section 7.2      Interim Affirmative Covenants of the Company. Prior to the
Closing Date or the earlier termination of this Agreement, except as expressly
contemplated by this Agreement, unless Purchaser has previously consented in
writing thereto, each of Holdings and the Company shall (a) operate its business
in the Ordinary Course of Business consistent with past practices; (b) use
commercially reasonable efforts to preserve substantially intact its business
organization, maintain its rights and franchises, retain the services of its
respective principal officers and key employees and maintain its relationship
with its respective principal customers, suppliers and independent contractors;
(c) use its commercially reasonable efforts to maintain and keep its properties
and assets in as good repair and condition as at present, ordinary wear and tear
excepted, and (d) keep in full force and effect insurance comparable in amount
and scope of coverage to that currently maintained by it.
 
Section 7.3      Reasonable Access; Confidentiality.
 
(a)      From the date hereof until the Closing Date or the earlier termination
of this Agreement, and subject to applicable Law, Holdings and the Company shall
give the Purchaser and its representatives, upon reasonable notice to the
Company, reasonable access, during normal business hours, to the customers,
suppliers, assets, properties, books, records, agreements and employees of the
Company and permit Purchaser to make such inspections and copies as it may
reasonably require and to furnish Purchaser during such period with all such
information relating to the Company as Purchaser may from time to time
reasonably request.
 
-34-

--------------------------------------------------------------------------------


 
(b)      Prior to the Closing, any information provided to or obtained by
Purchaser pursuant to paragraph (a) above will be subject to the Confidentiality
Agreement, and must be held by Purchaser in accordance with and be subject to
the terms of the Confidentiality Agreement.
 
(c)      Prior to the Closing, Purchaser agrees to be bound by and comply with
the provisions set forth in the Confidentiality Agreement as if such provisions
were set forth herein, and such provisions are hereby incorporated herein by
reference.
 
Section 7.4      HSR. Holdings and Purchaser shall, as promptly as practicable,
but in no event later than five Business Days following the execution and
delivery of this Agreement, submit all filings required of each of them by the
HSR Act (the “HSR Filing”) to the United States Department of Justice, as
appropriate and thereafter provide any supplemental information requested in
connection therewith pursuant to the HSR Act and make any similar filing within,
to the extent reasonably practicable, a similar time frame with any other
Governmental Authority for which such filing is required. Any such notification
and report form and supplemental information will be in substantial compliance
with the requirements of the HSR Act or other applicable antitrust regulation.
Holdings and Purchaser shall furnish to the other such reasonably necessary
information and reasonable assistance as the other may request in connection
with its preparation of any filing or submission which is necessary under the
HSR Act or other applicable antitrust regulation. Holdings and Purchaser shall
request early termination of the applicable waiting period under the HSR Act and
any other applicable antitrust regulation. Each of Holdings and Purchaser will
promptly inform the other party of any material communication received by such
party from any Governmental Authority in respect of the HSR Filing. Each of the
parties will (a) use its respective commercially reasonable efforts to comply as
expeditiously as possible with all requests of any Governmental Authority for
additional information and documents, including information or documents
requested under the HSR Act or other applicable antitrust regulation; and (b)
not (i) extend any waiting period under the HSR Act or any applicable antitrust
regulation or (ii) enter into any agreement with any Governmental Authority not
to consummate the transactions contemplated by this Agreement, except, in each
case, with the prior consent of the other parties. Subject to Section 2.2(c),
all filing fees payable in connection with the HSR Filing or under any other
applicable antitrust regulation shall be borne by the Purchaser.
 
Section 7.5      Records. With respect to the financial books and records and
minute books of Holdings and the Company relating to matters on or prior to the
Closing Date from and after the Closing and for a period of five (5) years after
the Closing Date, the Company (a) shall not cause or permit their destruction or
disposal without first offering to surrender them to the Seller Representative,
and (b) where there is a legitimate purpose, including an audit of a Member by
the IRS or any other Taxing Authority, shall allow the Seller Representative
reasonable access to such books and records during regular business hours.
 
Section 7.6      Responsibility to Update Disclosure. From the date hereof
through the Closing Date or the earlier termination of this Agreement, each
party shall promptly give written notice to the other parties of any event,
condition or circumstances occurring from the date hereof through the Closing
Date, which would cause any representation or warranty of the notifying party
contained herein to become misleading, inaccurate or false or which would
constitute a violation or breach of this Agreement or cause any Closing
condition not to be satisfied (a “Supplemental Disclosure”). Provided that all
Supplemental Disclosures by the Company, Holdings and/or the Members, in the
aggregate, have not had, and would not reasonably be expected to have, a
Material Adverse Effect on the Company and Holdings any Supplemental Disclosure
will be deemed accepted by Purchaser for all purposes under the Agreement, and
Purchaser will not be permitted to terminate this Agreement as a result thereof.
Any Supplemental Disclosure (individually or in the aggregate) that has had, or
would be reasonably expected to have, a Material Adverse Effect on the Company
and Holdings will not be deemed accepted by Purchaser, and Purchaser will be
permitted to terminate this Agreement pursuant to Section 10.1(e).
 
-35-

--------------------------------------------------------------------------------


 
Section 7.7      Commercially Reasonable Efforts; Cooperation. Upon the terms
and subject to the conditions set forth in this Agreement, each of the parties
agrees to use commercially reasonable efforts to take, or cause to be taken, all
actions, and to do, or cause to be done, and to assist and cooperate with the
other parties in doing, all things necessary, proper or advisable to consummate
and make effective, in the most expeditious manner practicable, the transactions
contemplated by and the purposes of this Agreement and to obtain satisfaction or
waiver of the conditions precedent to the consummation of the transactions
contemplated hereby, including (a) obtaining all of the necessary actions or
nonactions, waivers, consents and approvals from Governmental Authorities and
the making of all filings and the taking of all steps as may be reasonably
necessary to obtain an approval or waiver from, or to avoid an Action or
proceeding by, any Governmental Authority, (b) obtaining the necessary Consents
from third parties and giving all required notices to third parties, and (c) the
execution and delivery of any additional instruments necessary to consummate the
transactions contemplated by, and to fully carry out the purposes of, this
Agreement.
 
Section 7.8      Proxy Statement; Special Meeting.
 
(a)      As soon as is reasonably practicable after the date of this Agreement,
the Purchaser shall prepare and file with the Securities and Exchange Commission
(“Commission”) under the Exchange Act proxy materials for the purpose of
soliciting proxies from holders of Purchaser Stock to vote in favor of (i) the
approval of the transactions contemplated by this Agreement (the “Purchaser
Stockholder Approval”), (ii) the change of the name of the Purchaser to a name
selected by the Purchaser, (iii) an amendment to remove the preamble and
sections A through D, inclusive, of Article Sixth from the Purchaser’s
Certificate of Incorporation from and after the Closing and to redesignate
section E of Article Sixth as Article Sixth, and (v) the adoption of an
Incentive Stock Option Plan or other equity incentive plan at a meeting of
holders of Purchaser Stock to be called and held for such purpose (the “Special
Meeting”). Such proxy materials shall be in the form of a proxy statement to be
used for the purpose of soliciting such proxies from holders of Purchaser Stock
for the matters to be acted upon at the Special Meeting (the “Proxy Statement”).
The Company shall use its reasonable efforts to furnish to the Purchaser all
information concerning the Company as the Purchaser may reasonably request in
connection with the preparation of the Proxy Statement. The Company and its
counsel shall be given an opportunity to review and comment on such proxy
materials, including amendments thereto, prior to their filing with the
Commission and the Purchaser will not file any documents containing information
that the Company has reasonably determined is incorrect or misleading and
notified the Purchaser in writing thereof. The Purchaser, with the assistance of
the Company, shall promptly respond to any Commission comments on such proxy
materials and shall otherwise use reasonable best efforts to cause the
definitive Proxy Statement to be approved by the Commission for distribution to
the Purchaser’s stockholders as promptly as practicable.
 
(b)      As soon as practicable following the approval by the Commission of the
distribution of the definitive Proxy Statement, the Purchaser shall distribute
the Proxy Statement to the holders of Purchaser Stock and, pursuant thereto,
shall call the Special Meeting in accordance with the applicable law and in no
event more than 60 days following approval by the Commission of the Proxy
Statement and, subject to the other provisions of this Agreement, solicit
proxies from such holders to vote in favor of the approval of the transactions
contemplated by this Agreement and the other matters presented for approval or
adoption at the Special Meeting.
 
-36-

--------------------------------------------------------------------------------


 
(c)      The Purchaser shall comply with all applicable provisions of and rules
under the federal and state (if applicable) securities laws and all applicable
provisions of the DGCL in the preparation, filing and distribution of the Proxy
Statement, the solicitation of proxies thereunder, and the calling and holding
of the Special Meeting. Without limiting the foregoing, the Purchaser shall
ensure that the Proxy Statement does not, as of the date on which the Proxy
Statement is first distributed to the stockholders of the Purchaser, and as of
the date of the Special Meeting, contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements made,
in light of the circumstances under which they were made, not misleading
(provided that the Purchaser shall not be responsible for the accuracy or
completeness of any information relating to the Company or any other information
furnished by the Company for inclusion in the Proxy Statement). The Company
represents and warrants that the information relating to the Company supplied by
the Company for inclusion in the Proxy Statement will not, as of the date on
which the Proxy Statement is first distributed to the stockholders of the
Purchaser or at the time of the Special Meeting, contain any statement which, at
such time and in light of the circumstances under which it is made, is false or
misleading with respect to any material fact, or omits to state any material
fact required to be stated therein or necessary in order to make the statement
therein not false or misleading.
 
(d)      The Purchaser, acting through its board of directors, shall include in
the Proxy Statement the recommendation of its board of directors that the
holders of Purchaser Stock vote in favor of the approval of the transactions
contemplated by this Agreement, and, subject to applicable Law and the exercise
of its fiduciary duties, shall not withdraw or modify its recommendation. The
Purchaser shall otherwise use its reasonable best efforts to obtain the
Purchaser Stockholder Approval and the Management Members shall reasonably
cooperate with the Purchaser, including attending and participating in
presentation to holders of Purchaser Stock in advance of the Special Meeting.
 
(e)      The Company also shall cooperate with the Purchaser and use its
reasonable efforts to provide all information reasonably requested by the
Purchaser in connection with any application or other filing made to maintain or
secure listing for trading or quotation of the Purchaser’s securities on the
American Stock Exchange, Nasdaq or the Over-the-Counter Bulletin Board (“OTC
BB”) following the Closing.
 
(f)      Notwithstanding anything to the contrary contained in this Agreement,
Purchaser shall bear and pay (i) all costs and expenses incurred in connection
with (A) the preparation, filing and mailing of the Proxy Statement, including
any amendments or supplements thereto, (B) the preparation, filing and mailing
of any other securities filings or correspondence in connection with the
transactions contemplated by this Agreement, including, without limitation, any
filings made to secure listing for trading of Purchaser’s securities on the
American Stock Exchange, Nasdaq, or the OTC BB, (C) calling, giving notice of,
convening and holding stockholder meetings for the purpose of seeking Purchaser
Stockholder Approval, and (D) the preparation, filing and mailing of any other
documents or materials required solely as a direct result of the acquisition of
Holdings by a public company, and (ii) all reasonable third party fees and
disbursements incurred by the Company (other than accounting fees associated
with preparation of financial statements to be included in the Proxy Statement)
in connection with the Company’s cooperation, assistance, and review of the
foregoing documentation, including, without limitation, reasonable attorney’s
fees and expenses. Subject to Section 2.2(c), the Company shall bear and pay all
costs and expenses incurred in connection with the preparation, delivery and
review of the financial statements of the Company and Holdings to be included in
the Proxy Statement (“Accounting Fees”).
 
-37-

--------------------------------------------------------------------------------


 
Section 7.9      Public Disclosure. From the date of this Agreement until
Closing or termination of this Agreement, the parties shall cooperate in good
faith to jointly prepare all press releases and public announcements pertaining
to this Agreement and the transactions governed by it, and no party shall issue
or otherwise make any public announcement or communication pertaining to this
Agreement or the transaction without the prior consent of the Purchaser (in the
case of the Company, Holdings and the Members) or the Seller Representative (in
the case of the Purchaser), except as required by any legal requirement or by
the rules and regulations of, or pursuant to any agreement of a stock exchange
or trading system. Each party will not unreasonably delay, withhold or condition
approval from the others with respect to any press release or public
announcement. If any party determines with the advice of counsel that it is
required to make this Agreement and the terms of the transaction public or
otherwise issue a press release or make public disclosure with respect thereto,
it shall, at a reasonable time before making any public disclosure, consult with
the other party regarding such disclosure, seek such confidential treatment for
such terms or portions of this Agreement or the transaction as may be reasonably
requested by the other party and disclose only such information as is legally
compelled to be disclosed.
 
Section 7.10   Other Actions. As promptly as practicable after execution of this
Agreement (and in no event later than four business days thereafter), the
Purchaser will prepare and file a Current Report on Form 8-K pursuant to the
Exchange Act to report the execution of this Agreement (“Signing Form 8-K”). At
least five (5) days prior to Closing, the Purchaser shall prepare a draft Form
8-K announcing the Closing, together with, or incorporating by reference, the
financial statements prepared by the Company and such other information that may
be required to be disclosed with respect to the transactions contemplated by
this Agreement in any report or form to be filed with the Commission (“Closing
Form 8-K”). The Company will be given the opportunity to review and comment upon
the Signing Form 8-K and Closing Form 8-K prior to filing. Any language included
in such Current Reports that reflects the Company’s comments, as well as any
text as to which the Company has not commented upon being given a reasonable
opportunity to comment, shall be deemed to have been approved by the Company and
may henceforth be used by the Purchaser in other filings made by it with the
Commission and in other documents distributed by the Purchaser in connection
with the transactions contemplated by this Agreement without further review or
consent of the Seller Representative or the Company. In connection with the
preparation of the Signing Form 8-K and the Closing Form 8-K, or any other
statement, filing, notice or application made by or on behalf of the Purchaser
and/or the Company to any third party and/or any Governmental Authority in
connection with the transactions contemplated by this Agreement, and for such
other reasonable purposes, the Company and the Purchaser each shall, upon
request by the other, furnish the other with all information concerning
themselves, their respective directors, officers and stockholders and such other
matters as may be reasonably necessary or advisable in connection with the
transactions contemplated by this Agreement. Each party warrants and represents
to the other party that all such information shall be true and correct in all
material respects and will not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements contained therein, in light of the circumstances under which
they were made, not misleading.
 
Section 7.11   No Securities Transactions. None of the Company, Holdings or any
Member or any of their respective affiliates, directly or indirectly, shall
engage in any transactions involving any securities of the Purchaser prior to
the Closing. The Company shall use its commercially reasonable efforts to
require each of its officers, directors, employees, agents and representatives
to comply with the foregoing requirement.
 
-38-

--------------------------------------------------------------------------------


 
Section 7.12    No Claim Against Trust Fund. The Company, Holdings and each
Member acknowledges that they have read the Purchaser’s final prospectus dated
March 5, 2007 and understand that the Purchaser has established the Trust Fund
for the benefit of the Purchaser’s public stockholders. The Company, Holdings
and each Member further acknowledges that, if the transactions contemplated by
this Agreement, or, upon termination of this Agreement, another business
combination, are not consummated by March 5, 2009, the Purchaser will be
obligated to return to its stockholders the amounts being held in the Trust
Fund. Accordingly, the Company, Holdings and each Member, for themselves and
their subsidiaries, affiliated entities, directors, officers, employees,
stockholders, representatives, advisors and all other associates and affiliates,
hereby waive all rights, title, interest or claim of any kind against the
Purchaser to collect from the Trust Fund any monies that may be owed to them by
the Purchaser for any reason whatsoever, and will not seek recourse against the
Trust Fund at any time for any reason whatsoever. This paragraph will survive
this Agreement and will not expire and will not be altered in any way without
the express written consent of the Purchaser and the Seller Representative.
 
Section 7.13    Financing. Purchaser shall use its commercially reasonable
efforts and do all things reasonably necessary, proper, and advisable to arrange
debt financing in an amount sufficient to supplement the amount available in the
Trust Fund so that there is a sufficient amount of cash to pay the Total
Purchase Price as set forth in Section 2.2 and to consummate the transactions
contemplated by this Agreement after deducting amounts to be paid to (i) those
stockholders who both vote against the transactions contemplated hereby and
elect to have their shares of Purchaser converted into a cash payment in
accordance with Purchaser’s organizational documents, and (ii) the underwriters
of the securities issued by Purchaser in its initial public offering as deferred
underwriting discount. Holdings, the Company and the Members shall, at
Purchaser’s expense, cooperate in good faith with the Purchaser in connection
with such financing, and shall take such actions and deliver such documents and
other materials as may reasonably be requested by the Purchaser with respect
thereto.
 
Section 7.14    Non-compete; Non-solicit.
 
(a)      For a period of three years after the Closing Date, neither Kirtland
nor any of its Affiliates shall, anywhere in the United States of America and
Canada, directly or indirectly, individually or as an employee, partner,
officer, director or shareholder or in any other capacity whatsoever of or for
any Person other than the Purchaser or the Company or their respective
Subsidiaries or Affiliates own, manage, operate, sell, control or participate in
the ownership, management, operation, sales or control of or be connected in any
manner, including as an employee, advisor or consultant or similar role, with
any business engaged in the sale of new or used lattice boom crawler cranes, or
the leasing or rental of mobile cranes (including, without limitation, lattice
boom crawler cranes, truck mounted cranes, all terrain cranes and/or rough
terrain cranes) and stationary tower cranes (the “Company
Business”). Notwithstanding the foregoing, nothing herein shall prohibit any
Member or its Affiliates from being a passive owner of not more than 5% of the
outstanding equity of any class of an entity which is publicly traded.
 
(b)      In addition to, and not in limitation of, the non-competition covenants
set forth above in this Section 7.14, Kirtland agrees that, for a period of
three years after the Closing Date, it will not, and shall cause its Affiliates
not to, either for itself or for any other Person, directly or indirectly
solicit, induce or attempt to induce any of the individuals listed on Schedule
7.14(b) to terminate his her employment or his services with the Purchaser, the
Company or any Subsidiary or Affiliate thereof or to take employment with
another party; provided, however, the foregoing restriction will not prohibit
contact between such Person and Kirtland or an Affiliate of Kirtland that
results from (A) such Person’s response to a general solicitation or
advertisement that is not specifically directed or targeted to such Person, or
(B) such Person’s own initiative at any time after his or her employment has
been terminated by Purchaser or its Affiliate; or (ii) solicit business away
from, or attempt to sell, license or provide products or services of a similar
nature as the Company Business, to any customer of the Purchaser, the Company or
their respective Subsidiaries and Affiliates.
 
(c)      Each Member acknowledges that (i) the scope and period of restrictions
to which the restrictions imposed in this Section applies are fair and
reasonable and are reasonably required for the protection of the Purchaser, the
Company and their respective Subsidiaries and Affiliates, (ii) this Agreement
accurately describes the business to which the restrictions are intended to
apply and (iii) the obligations and restrictions provided for herein are an
integral part of the consideration motivating the Purchaser to enter into this
Agreement, to consummate the transactions contemplated hereby and to pay the
Total Purchase Price.
 
-39-

--------------------------------------------------------------------------------


 
(d)      It is the intent of the Parties that the provisions of this Section
will be enforced to the fullest extent permissible under applicable law. If any
particular provision or portion of this Section is adjudicated to be invalid or
unenforceable, the Agreement will be deemed amended to revise that provision or
portion to the minimum extent necessary to render it enforceable. Such amendment
will apply only with respect to the operation of this paragraph in the
particular jurisdiction in which such adjudication was made.
 
Section 7.15    New LLC Agreement. At the Closing, the Members and the Purchaser
shall execute the New LLC Agreement.
 
Section 7.16    Employment Agreements. At the Closing, the Company and each of
the Management Members shall execute an employment agreement in the form of
Exhibit E (such employment agreements, collectively, the “Employment
Agreements.”), and each Management Member shall have terminated his respective
prior respective employment agreement or arrangement with the Company.
 
Section 7.17    Registration Rights Agreement. At the Closing, the Purchaser and
each of the Members shall execute the Registration Rights Agreement.
 
Section 7.18    Company Standstill. From and after the date hereof through the
Closing Date, unless and until this Agreement shall have been terminated in
accordance with its terms, each of the Company, Holdings and the Members hereby
agrees and shall cause their respective directors, officers, Affiliates,
employees, attorneys, accountants, representatives, consultants and other agents
(collectively, “Representatives”) to agree: (i) to immediately cease any
existing discussions or negotiations with any Person conducted heretofore,
directly or indirectly, with respect to any Business Combination involving or
with respect to the Company or Holdings; (ii) not to directly or indirectly
solicit, initiate, encourage or facilitate the submission of proposals or offers
from any Person other than Purchaser relating to any Business Combination
involving or with respect to the Company or Holdings, or (iii) directly or
indirectly participate in any discussions or negotiations regarding, or furnish
any information to any Person other than Purchaser or its Representatives in
connection with, any proposed or actual Business Combination by any Person other
than Purchaser. The Company shall immediately notify Purchaser regarding any
contact with any other Person regarding any proposed Business Combination.
 
Section 7.19    Written Notice of Events. Purchaser shall promptly notify
Holdings, in writing, if at any time (i) the Purchaser believes that any
condition to the obligations of the Purchaser set forth in Article VIII will not
be satisfied or (ii) Purchaser or any Affiliate thereof executes or otherwise
becomes party to a letter of intent or other similar documentation regarding any
proposed Business Combination. The Company, Holdings and the Members hereby
agree to hold in confidence, and to not make any disclosure of, any information
in any notice delivered by Purchaser pursuant to this Section 7.19.
 
ARTICLE VIII
 
CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER
 
The obligations of Purchaser under this Agreement are, at its option, subject to
satisfaction of the following conditions at or prior to the Closing Date:
 
-40-

--------------------------------------------------------------------------------


 
Section 8.1      Representations True. The representations and warranties
contained in Articles IV and V of this Agreement that are subject to materiality
qualifications shall be true and correct in all respects in accordance with
their terms (including the materiality qualifications) on the Closing Date as
though made on the Closing Date (or on the date when made in the case at any
representation or warranty which specifically relates to an earlier date). All
other representations and warranties shall be true, complete and accurate in all
material respects on the Closing Date as though made on the Closing Date (or on
the date when made in the case at any representation or warranty which
specifically relates to an earlier date).
 
Section 8.2      All Consents Obtained. All approvals or consents set forth on
Schedule 8.2 shall have been obtained.
 
Section 8.3      Performance and Obligations. Each Member shall have duly
performed in all material respects all obligations, covenants and agreements
undertaken by each Member in this Agreement and have complied in all material
respects with all terms and conditions applicable to each Member under this
Agreement to be performed and complied with on or before the Closing Date.
 
Section 8.4      Receipt of Documents by the Purchaser. The Purchaser has
received:
 
(a)      A certificate of the Secretary of Holdings, certifying as to the (i)
certificate of organization of Holdings, (ii) the limited liability company
agreement of Holdings; and (iii) the incumbency and signatures of the officers
of Holdings;
 
(b)      A certificate of the Secretary of the Company certifying as to (i) the
certificate of incorporation of the Company; (ii) bylaws of the Company and
(iii) the incumbency and signatures of the officers of the Company;
 
(c)      The certificate of organization of Holdings and certificate of
incorporation of the Company certified as of the most recent practicable date by
the Secretary of State of the State of Delaware;
 
(d)      Certificates of good standing of the Company and Holdings as of the
most recent practicable date from the Secretary of State of the State of
Delaware;
 
(e)      Written resignations of the directors of the Company and Holdings set
forth on Schedule 8.4;
 
(f)      The Escrow Agreement duly executed by the Seller Representative;
 
(g)      The New LLC Agreement duly executed by the Members;
 
(h)      A release in the form of Exhibit H duly executed by each of the
Members;
 
 (i)      A duly executed certificate that complies with the requirements of
Section 1445 of the Code; and
 
 (j)      A Lock-Up Agreement in the form of Exhibit B duly executed by each of
the Management Members.
 
-41-

--------------------------------------------------------------------------------


 
Section 8.5      Termination of Advisory Service Agreement. The Amended and
Restated Advisory Service Agreement, dated as of November 30, 2005, among
Holdings, the Company and Kirtland Partners Ltd. shall have been terminated in
all respects, and Holdings and the Company shall have fully satisfied or
discharged all of their respective obligations and liabilities thereunder.
 
Section 8.6      Purchaser Stockholder Approval. Purchaser Stockholder Approval
shall have been obtained by the requisite vote under the laws of the State of
Delaware and the Purchaser’s certificate of incorporation.
 
Section 8.7      Purchaser Stock. Holders constituting, in aggregate, less than
twenty percent (20%) of the shares of Purchaser Stock issued in the Purchaser’s
initial public offering of securities and outstanding immediately before the
Closing shall have exercised their rights to convert their shares into a pro
rata share of the Trust Fund in accordance with the Purchaser’s certificate of
incorporation.
 
Section 8.8      No Litigation. No suit, action, or other proceeding is
threatened or pending before any court or Governmental Authority in which it
will be or it is sought to restrain or prohibit or to obtain material damages or
relief in connection with this Agreement or the consummation of this Agreement.
 
Section 8.9      Material Adverse Effect. No Material Adverse Effect with
respect to the Company and Holdings, taken as a whole, shall have occurred since
the date of this Agreement.
 
ARTICLE IX
 
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE MEMBERS
 
The obligations of the Members under this Agreement are, at the option of the
Seller Representative, subject to satisfaction of the following conditions at or
prior to the Closing Date:
 
Section 9.1      Representations True. The representations and warranties
contained in Article VI of this Agreement that are subject to materiality
qualifications shall be true and correct in all respects in accordance with
their terms (including the materiality qualifications) on the Closing Date as
though made on the Closing Date (or on the date when made in the case at any
representation or warranty which specifically relates to an earlier date). All
other representations and warranties shall be true, complete and accurate in all
material respects on the Closing Date as though made on the Closing Date (or on
the date when made in the case at any representation or warranty which
specifically relates to an earlier date).
 
Section 9.2      Performance of Obligations. The Purchaser shall have duly
performed in all material respects all obligations, covenants and agreements
undertaken by the Purchaser in this Agreement and have complied in all material
respects with all terms and conditions applicable to the Purchaser under this
Agreement to be performed and complied with on or before the Closing Date.
 
Section 9.3      Receipt of Documents by the Seller Representative. The Seller
Representative has received:
 
(a)      The Total Purchase Price paid in accordance with Sections 2.2 and 2.3;
 
(b)      The certificate of incorporation of the Purchaser certified as of the
most recent practicable date by the Secretary of State of Delaware;
 
-42-

--------------------------------------------------------------------------------


 
(c)      A certificate of the Secretary of State of Delaware as to the good
standing as of the most recent practicable date of the Purchaser in such
jurisdiction;
 
(d)      A certificate of the Secretary of the Purchaser certifying as to (i)
the certificate of incorporation of the Purchaser; (ii) bylaws of the Purchaser
and (iii) the incumbency and signatures of the officers of the Purchaser;
 
(e)      Certified resolutions of the board of directors (or other body having
similar authority) of the Purchaser approving this Agreement and authorizing the
transactions contemplated by this Agreement, along with a certificate executed
on behalf of the Purchaser by its Secretary certifying to the Seller
Representative that such copies are true, correct and complete copies of such
resolutions, and that such resolutions were duly adopted and have not been
amended or rescinded;
 
(f)      The Escrow Agreement duly executed by the Purchaser; and
 
(g)      The Registration Rights Agreement duly executed by the Purchaser; and
 
(h)      The New LLC Agreement duly executed by the Purchaser.
 
Section 9.4      No Litigation. No suit, action, or other proceeding is
threatened or pending before any court or Governmental Authority in which it
will be or it is sought to obtain material damages from the Purchaser in
connection with this Agreement or interfere with the consummation of this
Agreement.
 
ARTICLE X
 
TERMINATION OF AGREEMENT
 
Section 10.1   Termination. Notwithstanding any other provision of this
Agreement, this Agreement may be terminated at any time prior to the Closing:
 
(a)      by the mutual written consent of Purchaser and Holdings;
 
(b)      by Purchaser or Holdings, upon written notice to the other party, if
the transactions contemplated by this Agreement have not been consummated on or
prior to the later of (x) November 30, 2008 and (y) the date that is 260 days
after delivery to Purchaser of the financial statements of the Company and
Holdings to be included in the Proxy Statement (the “Termination Date”);
provided, however, (i) that the right to terminate this Agreement pursuant to
this Section 10.1(b) is not available to Purchaser if Purchaser’s breach of any
provision of this Agreement results in or causes the failure of the transactions
contemplated by this Agreement to be consummated by such time, and (ii) that the
right to terminate this Agreement pursuant to this Section 10.1(b) is not
available to Holdings if Holdings’, any Member’s and/or the Company’s breach of
any provision of this Agreement results in or causes the failure of the
transactions contemplated by this Agreement to be consummated by such time;
 
(c)      by Purchaser or Holdings, upon written notice to the other party, if a
Governmental Authority of competent jurisdiction has issued an Order or any
other action permanently enjoining or otherwise prohibiting the consummation of
the transactions contemplated by this Agreement, and such Order has become final
and non-appealable;
 
-43-

--------------------------------------------------------------------------------


 
(d)      by Holdings, if Purchaser (i) has breached or failed to perform any of
its covenants or other agreements contained in this Agreement to be complied
with by it or (ii) there exists a breach of any representation or warranty of
Purchaser contained in this Agreement, which in the case of both (i) and (ii)
above, has prevented or is reasonably likely to prevent the satisfaction of any
condition to the obligations of the Members at the Closing and such breach or
failure to perform is not cured within ten (10) days after receipt of written
notice thereof or is incapable of being cured on or prior to the Termination
Date;
 
(e)      by Purchaser, (w) if Holdings, the Company or any Member (i) has
breached or failed to perform any of their covenants or other agreements
contained in this Agreement to be complied with by them or (ii) there exists a
breach of any representation or warranty of Holdings, the Company or the Members
contained in this Agreement, which in the case of both (i) and (ii) above, has
prevented or is reasonably likely to prevent the satisfaction of any condition
to the obligations of the Purchaser at the Closing and such breach or failure to
perform is not cured within ten (10) days after receipt of written notice
thereof or is incapable of being cured on or prior to the Termination Date, (x)
in the event a Material Adverse Effect with respect to the Company and Holdings
shall have occurred since the date of this Agreement, (y) if the testing
required pursuant to the final “Investigation Work Plan” (as defined in, and as
adopted pursuant to Section 4 of, the Compliance Agreement) shall not have been
completed in accordance with the Compliance Agreement prior to September 1,
2008, or (z) if Rental EBITDA for any of the fiscal years ended December 31,
2005, 2006 or 2007, based on the GAAP audited consolidated financial statements
of Holdings for such fiscal years to be included in the Proxy Statement, is less
than ninety-five (95%) percent of Reported Rental EBITDA for the applicable
fiscal year;
 
(f)      by either the Purchaser or Holdings if, at the Special Meeting
(including any adjournments thereof), this Agreement and the transactions
contemplated thereby shall fail to be approved and adopted by the affirmative
vote of the holders of Purchaser Stock required under the Purchaser’s
certificate of incorporation, or the holders constituting, in aggregate, 20% or
more of the number of shares of Purchaser Stock issued in the Purchaser’s
initial public offering and outstanding as of the date of the record date of the
Special Meeting exercise their rights to convert the shares of Purchaser Stock
held by them into cash in accordance with the Purchaser’s certificate of
incorporation;
 
(g)      by the Purchaser, upon written notice to Holdings, if at any time the
Purchaser reasonably believes that any condition to the obligations of the
Purchaser set forth in Article VIII will not be satisfied, other than for the
reasons set forth in Section 10.1(e) above; or
 
(h)      by Holdings, upon written notice to Purchaser, at any time following
receipt by Holdings of a notice contemplated by Section 7.19(i); or
 
(i)      by Holdings if, other than as a result of the occurrence of a Material
Adverse Effect with respect to the Company and Holdings, (i) the Board of
Directors of the Purchaser fails to include a recommendation that the Purchaser
stockholders approve the transactions contemplated by this Agreement in the
Proxy Statement or (ii) the Board of Directors of the Purchaser withdraws or
modifies, in any manner materially adverse to the Company, Holdings or the
Members, the Purchaser’s Board of Directors recommendation that the Purchaser
stockholders approve the transactions contemplated by this Agreement.
 
Section 10.2    Termination Fee. If, subsequent to a termination of this
Agreement by Purchaser pursuant to Section 10.1(g) or by Holdings pursuant to
Section 10.1(d), Section 10.1(h) or Section 10.1(i), the Purchaser or any
Affiliate thereof consummates a “Business Combination” (as defined in the
Purchaser’s certificate of incorporation), the Purchaser shall pay to the
Company a termination fee in the amount of $4,000,000 (the “Termination Fee”) in
full satisfaction of any and all claims which the Company, Holdings and any
Member may have against the Purchaser or its respective officers, directors,
shareholders or Affiliates as a result of or arising out of the termination of
this Agreement.
 
-44-

--------------------------------------------------------------------------------


 
Section 10.3    Effect of Termination. In the event of termination of this
Agreement pursuant to Section 10.1, this Agreement will become void and have no
effect, without any liability or obligation on the part of any of the parties
hereto, other than the provisions of Sections 7.3(b) and 7.3(c), Section 10.2
and 10.3 and Article XIII will survive any termination of this Agreement;
provided, however, that nothing herein will relieve any party from any liability
for any breach by such party of its covenants or agreements set forth in this
Agreement.
 
ARTICLE XI

 
INDEMNIFICATION
 
Section 11.1    Survival. The representations, warranties, covenants and
agreements contained in this Agreement will survive the Closing Date, provided
that the representations and warranties will survive only until the later of (a)
the date which is thirty (30) days following completion of the Purchaser’s
consolidated audited financial statements for the fiscal year in which the
Closing Date occurs (provided, that such date shall not occur later than six (6)
months following the end of such fiscal year), and (b) the one year anniversary
of the Closing Date (the “Survival Period”), at which point such representations
and warranties and any claim for reimbursement out of the Escrow Fund will
terminate, except for any then-pending Claims made by such termination date in
accordance with Section 11.7.
 
Section 11.2    Indemnification by the Purchaser and the Company.
 
(a)      Subject to Sections 11.1, 11.5, 11.6 and 11.7 of this Agreement, from
and after the Closing, the Purchaser and the Company, jointly and severally,
will indemnify and hold harmless the Members and their respective successors and
permitted assigns, and their officers, employees, directors, managers, members,
partners, heirs and personal representatives (collectively, the “Seller
Indemnitees”) from and against, and will pay to the Seller Indemnitees the
amount of, any and all Losses incurred by any of the Seller Indemnitees based
upon (i) any breach of or inaccuracy in the representations and warranties of
the Purchaser contained in this Agreement or any agreements or documents
executed and delivered by the Purchaser in connection herewith, and (ii) any
breach of the covenants or agreements of the Purchaser contained in this
Agreement or any agreements or documents executed and delivered by the
Purchaser.
 
(b)      Except as otherwise provided herein, any indemnification of the Seller
Indemnitees pursuant to this Section 11.2 shall be effected by wire transfer of
immediately available funds from Purchaser or the Company to an account(s)
designated by the applicable Seller Indemnitee, within ten (10) days after the
final determination thereof.
 
-45-

--------------------------------------------------------------------------------


 
Section 11.3    Reimbursement from the Escrow Funds and Indemnification by the
Members.
 
(a)      Subject to Sections 11.1, 11.4, 11.5, 11.6 and 11.7 of this Agreement,
from and after the Closing, the Purchaser and the Company and their respective
successors and permitted assigns, and the officers, employees, directors,
managers, members, partners and shareholders (collectively, the “Purchaser
Indemnitees”) shall be entitled to indemnification and reimbursement from the
Escrow Fund for the amount of any and all Losses incurred by any of the
Purchaser Indemnitees based upon (i) any breach of or inaccuracy in the
representations and warranties of the Members, the Company or Holdings contained
in this Agreement or any agreements or documents executed and delivered by the
Members, the Company or Holdings in connection herewith, (ii) any breach of the
covenants or agreements of the Members contained in this Agreement or any
agreements or documents executed and delivered by the Members, the Company or
Holdings in connection herewith (other than for breaches of the covenants and
agreements set forth in Section 7.14 and for the covenants and agreements
contained in the Employment Agreements), (iii) any Indebtedness of the Company
or Holdings in existence immediately prior to the Closing (other than Funded
Indebtedness in the amount(s) specified in the payoff instruction letter
delivered to the Purchaser in accordance with Section 2.2(c), (iv) any
Pre-Closing Taxes of Holdings or the Company notwithstanding any Tax-related
disclosures appearing on the Seller Disclosure Schedules, (v) any Losses
incurred by the Company or the Purchaser after the Closing in connection with
the completion of the final “Remediation Work Plan” (as defined in, and as
adopted pursuant to Section 5 of, the Compliance Agreement) to the extent in
excess of the amount of any funds placed into escrow pursuant to Section 6 of
the Compliance Agreement and (iv) any payments to any Person which would have
the effect of reducing the amount of the Company’s liability set forth in the
line item entitled “Accounts Payable Other - State Tax Refund” as set forth on
the Closing Balance Sheet.
 
(b)      Subject to Sections 11.1, 11.4, 11.5, 11.6 and 11.7 of this Agreement,
the breaching Member shall (based on such Member’s Pro Rata Portion as set forth
on Schedule A) indemnify and hold harmless the Purchaser Indemnitees from and
against any and all Losses incurred by any of the Purchaser Indemnitees based on
any breach of the covenants and agreements set forth in Section 7.14. With
regard to indemnification pursuant to this Section 11.3(b), the Purchaser
Indemnitees shall seek indemnification solely from the breaching Member. In no
case will any Member be liable under this Section 11.3(b) for any Losses in
excess of the proceeds received by such Member pursuant to this Agreement.
 
(c)      Except as otherwise provided herein, any indemnification and
reimbursement of the Purchaser Indemnitees pursuant to Sections 11.3(a) or (b)
shall be effected by wire transfer of immediately available funds from the
Escrow Agent or the Members, as applicable, to an account(s) designated by the
applicable Purchaser Indemnitee, within ten (10) days after the final
determination thereof, pursuant to the Escrow Agreement.
 
Section 11.4   Dollar Limits. Notwithstanding anything to the contrary contained
in this Article XI or elsewhere in this Agreement, the Purchaser Indemnitees
shall not have a right to indemnification and reimbursement under clause (i) of
Section 11.3(a) (other than with respect to the Fundamental Representations)
unless and until the aggregate amount of all such Losses sustained by the
Indemnitees exceeds $1,000,000, in which case, the Purchaser Indemnities shall
be entitled to indemnification and reimbursement solely from the Escrow Funds
for the amount of all Losses in excess of $500,000 (including Losses aggregated
in reaching such $1,000,000 threshold); provided that the total amount of such
right to indemnification and reimbursement will not exceed the Escrow Amount.
 
Section 11.5    Exclusive Remedy. Other than for Losses arising as a result of
fraud, and other than as set forth in the Compliance Agreement, the parties
agree that, from and after the Closing Date, the exclusive remedies of the
parties for any Losses based upon, arising out of or otherwise in respect of the
matters set forth in this Agreement are the indemnification and reimbursement
obligations of the parties set forth in this Agreement.
 
-46-

--------------------------------------------------------------------------------


 
Section 11.6    Limitations on Indemnification. Notwithstanding anything in this
Agreement to the contrary:
 
(a)      No Indemnitee shall be entitled to reimbursement and indemnification
pursuant to Sections 11.2 or 11.3 on account of any Losses to the extent (i) any
such Losses are covered by any insurance or other third party proceeds and (ii)
such Indemnitee actually receives such proceeds; provided that an Indemnitee
shall make commercially reasonable efforts to seek recovery under any insurance
policy. Notwithstanding anything herein to the contrary, an Indemnitee may
pursue recovery hereunder prior to the resolution of any such insurance claim,
and the Indemnifying Party shall pay to the Indemnitee such amounts as it would
otherwise be obligated to pay to such Indemnified Party without regard to this
Section 11.6(a) and prior to such time as such Indemnitee has determined whether
such Losses are covered (or not covered) by insurance held by such Indemnitee.
In the event the Indemnitee receives any amounts paid by such insurance in
connection with Losses for which such Indemnitee received reimbursement and
indemnification from any Indemnifying Party, the Indemnitee shall pay such
amounts (up to the amount of Losses for which reimbursement and indemnification
was actually made) to such Indemnifying Party.
 
(b)      Notwithstanding anything to the contrary contained in this Agreement,
there shall be no right to reimbursement and indemnification to the extent (and
only to the extent) the expense, loss or liability comprising the Loss (or a
part thereof) with respect to such matter has been taken into account in the
final determination of the Working Capital and/or the Working Capital
Adjustment.
 
Section 11.7    Procedures.
 
(a)      Notice of Losses by an Indemnitee. Subject to Section 12.5 with respect
to Tax Matters, as soon as reasonably practicable after an Indemnitee has
Knowledge of any claim that it has under this Article XI that may result in a
Loss (a “Claim”), the Indemnitee shall give written notice thereof (a “Claims
Notice”) to the Indemnifying Party. The parties hereby agree that any notice
required to be provided to the Members shall be sent to the Seller
Representative pursuant to Section 13.7 hereof. A Claims Notice must describe
the Claim in reasonable detail, and indicate the amount (estimated, as necessary
and to the extent feasible) of the Loss that has been or may be suffered by the
Indemnitee; provided if the Indemnifying Party is not satisfied with the detail
contained in any Claims Notice it shall request in writing additional detail
from the Indemnitee. No delay in or failure to give a Claims Notice by the
Indemnitee to the Indemnifying Party pursuant to this Section 11.7(a) will
adversely affect any of the other rights or remedies that the Indemnitee has
under this Agreement, or alter or relieve the Indemnifying Party of its
obligations under this Agreement except to the extent (and then only to the
extent that) that the failure to give notice causes the Indemnifying Party to
suffer Losses for which it is obligated to be materially greater than such
Losses would have been had the Indemnitee given the Indemnifying Party prompt
notice hereunder. The Indemnifying Party shall respond to the Indemnitee (a
“Claim Response”) within ten (10) Business Days (the “Response Period”) after
the date that the Claims Notice is received by the Indemnifying Party. Any Claim
Response must specify whether or not the Indemnifying Party disputes the Claim
described in the Claims Notice. If the Indemnifying Party fails to give a Claim
Response within the Response Period, the Indemnifying Party will be deemed not
to dispute the Claim described in the related Claims Notice. If the Indemnifying
Party elects not to dispute a Claim described in a Claims Notice, whether by
failing to give a timely Claim Response or otherwise, then the amount of Losses
alleged in such Claims Notice will be conclusively deemed to be an obligation of
the Indemnifying Party. If the Indemnifying Party delivers a Claim Response
within the Response Period indicating that it disputes one or more of the
matters identified in the Claims Notice, the Indemnifying Party and the
Indemnitee shall promptly meet and use their reasonable efforts to settle the
dispute. If the Indemnifying Party and the Indemnitee are unable to reach
agreement within thirty (30) days after the conclusion of the Response Period,
then the dispute shall be submitted by either party to arbitration in accordance
with Section 11.9.
 
-47-

--------------------------------------------------------------------------------


 
(b)      Opportunity to Defend Third Party Claims. Except as set forth in
Section 12.5 with respect to Tax Matters, in the event that any claim by a third
party against an Indemnitee for which indemnification and reimbursement, as
applicable, is sought by an Indemnitee, the Indemnifying Party has the right,
exercisable by written notice to the Indemnitee, within ten (10) Business Days
of receipt of a Claims Notice from the Indemnitee to assume and conduct the
defense of such claim with counsel selected by the Indemnifying Party. If the
Indemnifying Party has assumed such defense as provided in this Section 11.7(b),
the Indemnifying Party will not be liable for any legal expenses subsequently
incurred by any Indemnitee in connection with the defense of such Claim. If the
Indemnifying Party does not assume the defense of any third party claim in
accordance with this Section 11.7(b) and to the extent that such Claim is
subject to indemnification and reimbursement under this Agreement, the
Indemnitee may continue to defend such claim at the sole cost of the
Indemnifying Party (subject to the limitations set forth in this Article XI) and
the Indemnifying Party may still participate in, but not control, the defense of
such third party claim at the Indemnifying Party’s sole cost and expense.
Notwithstanding the foregoing, regardless of which party controls the defense of
a claim, such party shall have an obligation to keep the other party informed as
to the progress and status of such claim and to provide such other party with
such information about the claim as it shall reasonably request.
 
(c)      Settlement. Prior to agreeing to any settlement of, or the entry of any
judgment arising from, any Claim, the party controlling the defense of such
Claim shall give the other party at least ten (10) days to consent to such
settlement or entry of judgment and shall provide the other party with all
information as such other party shall reasonably request in order to evaluate
the settlement or entry of judgment. The party controlling the defense shall not
agree to any settlement of, or the entry of any judgment arising from, any Claim
unless it receives the consent of the other party, which consent may not be
unreasonably withheld or delayed, unless (i) the sole relief provided is
monetary damages to be paid by the party controlling the defense, and (ii) such
settlement includes an unconditional release in favor of the Indemnitee by the
third-party claimant from all liability with respect to such claim (other than
liability for payment of any amounts in connection with such settlement).
 
(d)      Notwithstanding the foregoing, this Section 11.7 shall not apply to
claims pursuant to Section 11.3(a)(v) hereof, which shall be governed
exclusively by the terms of the Compliance Agreement.
 
Section 11.8    Adjustments to the Total Purchase Price. Any payments or
indemnification and reimbursement made pursuant to this Article XI shall be
treated by the parties hereto as an adjustment to the Total Purchase Price,
unless otherwise required by Law.
 
Section 11.9    Dispute Resolution. Should the Purchaser and the Members be
unable to resolve any dispute under this Article XI, such dispute shall be
decided by arbitration in accordance with the Commercial Arbitration Rules of
the American Arbitration Association then pertaining. The award(s) rendered by
the arbitrators in accordance with this provision shall be final and judgment
may be entered upon it in accordance with applicable law in any court having
jurisdiction thereof. All arbitration proceedings or hearings shall utilize New
York law and shall be conducted in New York, New York. The Members may join any
other party in the arbitration proceedings that the Members determine is
necessary to reach a complete adjudication of any disputes arising under this
Article XI. The failure of either Purchaser or the Members to comply with the
provisions of the foregoing shall be in contravention of the parties’ express
intention to implement this alternative means of dispute resolution, shall
constitute a breach of these provisions, and the Purchaser and the Members
expressly stipulate that any court having jurisdiction over the parties shall be
empowered to immediately enjoin any proceeding commenced in contravention of
this Section 11.9 and the party failing to comply with these provisions shall
reimburse the other parties for all costs and expenses (including legal fees)
incurred in enforcing these provisions. Notwithstanding the foregoing, this
Section 11.9 shall not apply to claims pursuant to Section 11.3(a)(v) hereof,
which shall be governed exclusively by the terms of the Compliance Agreement.
 
-48-

--------------------------------------------------------------------------------


 
ARTICLE XII
 
TAX MATTERS
 
Section 12.1   Cooperation on Tax Matters. The Purchaser and the Seller
Representative shall cooperate fully as and to the extent reasonably requested
by any of the other above-named parties, in connection with the filing of Tax
Returns pursuant to this Article XII and any audit, litigation or other
proceeding with respect to any Taxes. Such cooperation shall include the
retention and (upon request of any of the above-named parties) the provision of
records and information which are reasonably relevant to any Tax, Tax Return,
audit, litigation or other proceeding and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder. The Purchaser agrees to cause Holdings and the
Company to retain all books and records with respect to Tax matters pertinent to
Holdings or the Company relating to any taxable period beginning before the
Closing Date until the expiration of the statute of limitations (including any
extensions thereof) of the respective taxable periods, and to abide by all
record retention agreements entered into with Taxing Authority and to give the
Seller Representative reasonable written notice prior to transferring,
destroying or discarding such books and records, and, if the Seller
Representative so requests, the Company or Holdings, as the case may be, shall
allow the Seller Representative to take possession of such books and records.
 
Section 12.2   Pre-Closing Period Tax Returns. The Purchaser shall prepare, or
cause to be prepared, all Pre-Closing Period Tax Returns of Holdings and the
Company which are filed after the Closing Date, which Tax Returns shall be
prepared in accordance with the past practices and customs of Holdings and the
Company, respectively, unless otherwise required by applicable Law. At least
thirty (30) days prior to the due date for the filing of such Tax Returns, the
Purchaser shall deliver the Pre-Closing Tax Returns to the Seller Representative
for review and comment. The Seller Representative shall provide comments to such
Pre-Closing Tax Return within fifteen (15) days of its receipt of such
Pre-Closing Tax Returns. The Purchaser shall make, or cause to be made, all
reasonable changes requested by the Seller Representative that are consistent
with the past practices and customs of Holdings or the Company, as the case may
be, to the extent allowable under applicable Law.
 
Section 12.3    Straddle Period Tax Returns. The Purchaser shall prepare, or
cause to be prepared, all Straddle Period Tax Returns of Holdings and the
Company; provided, however, that all such Straddle Period Tax Returns shall be
prepared by treating items on such Straddle Period Tax Returns in a manner
consistent with the past practices and customs of Holdings and the Company,
respectively, with respect to such items unless otherwise required by applicable
Law. At least thirty (30) days prior to the due date of such Straddle Period Tax
Returns, the Purchaser shall deliver such Straddle Period Tax Returns to the
Seller Representative for review and comment. The Seller Representative shall
provide comments to such Straddle Period Tax Returns within fifteen (15) days of
its receipt of such Straddle Period Tax Returns. The Purchaser shall make, or
cause to be made, all reasonable changes requested by the Seller Representative
that are consistent with the past practices and customs of Holdings or the
Company, as the case may be, to the extent allowable by applicable Law.
 
Section 12.4    Intentionally Omitted.
 
Section 12.5   Tax Controversies. The Purchaser shall promptly notify the Seller
Representative of any inquiries, claims, assessments, audits or similar events
with respect to Taxes relating to a Pre-Closing Period or a Straddle Period for
which the Purchaser Indemnitees may be entitled to a right of indemnification
and reimbursement from the Escrow Fund pursuant to Section 11.3 (such inquiry,
claim, assessment, audit or similar event, a “Tax Matter”). The Seller
Representative, at its sole expense, shall have the authority to represent the
interests of Holdings or the Company, as the case may be, and shall have control
of the defense, compromise or other resolution of any Tax Matter with respect to
a Pre-Closing Period of Holdings or the Company; provided, however, that the
Purchaser shall be entitled to participate in any such Tax Matter at its own
expense and the Seller Representative shall obtain the prior written consent of
the Purchaser prior to settling any such Tax Matter but only to the extent such
settlement may affect Holdings or the Company in any taxable period that ends
after the Closing Date, which consent shall not be unreasonably withheld,
conditioned or delayed. The Seller Representative shall keep the Purchaser fully
and timely informed with respect to the commencement, status and nature of such
Tax Matter. With respect to Tax Matters involving a Straddle Period for which
the Purchaser Indemnitees may be entitled to a right of indemnification and
reimbursement from the Escrow Fund pursuant to Section 11.3, the Seller
Representative and the Purchaser shall jointly control the defense of such Tax
Matter and neither may settle any such Tax Matter without obtaining the prior
written consent of the other party, which consent shall not be unreasonably
withheld, delayed or conditioned.
 
-49-

--------------------------------------------------------------------------------


 
Section 12.6   Amendments to Tax Returns. None of Holdings, the Purchaser or the
Company shall amend, refile, or otherwise modify any Tax Return for a
Pre-Closing Period, or waive or extend any limitation period with respect to
such Tax Returns without the prior written consent of the Seller Representative,
which consent shall not be unreasonably withheld, delayed or denied. None of
Holdings, the Purchaser or the Company shall amend, refile, or otherwise modify
any Tax Return for a Straddle Period (but only to the extent that such
modifications relate to the amounts allocable to the portion of the Straddle
Period ending on the Closing Date), or waive or extend any limitation period
with respect to such Straddle Period Tax Returns unless required by applicable
Law or to prevent an assessment of Tax or with the prior written consent of the
Seller Representative, which consent shall not be unreasonably withheld,
delayed, or denied.
 
Section 12.7   Tax Refunds. Any Tax refunds that are received by Holdings, the
Purchaser or the Company, and any amounts credited against any Tax to which
Holdings, the Purchaser or the Company becomes entitled, of Taxes that relate to
Tax periods or portions thereof ending on or before the Closing Date shall be
for the account of the Members and the Purchaser shall pay over to the Seller
Representative any such refund or the amount of such credit within fifteen (15)
days after receipt or entitlement thereto.
 
Section 12.8   No Code Section 338 Election. The Purchaser shall not make, or
cause to be made, any election under Section 338 of the Code with respect to the
transactions contemplated by this Agreement.
 
Section 12.9   Taxation of Holdings After the Closing. The parties agree to
elect to treat Holdings as a corporation for federal, state and local Tax
purposes, effective as of the day after the Closing Date. The parties agree to
cooperate on all actions necessary to effectuate such election (including, but
not limited to, filing a “check-the-box” election on Form 8832 or any successor
thereto).
 
ARTICLE XIII
 
MISCELLANEOUS AND GENERAL
 
Section 13.1    Seller Representative.
 
(a)      Appointment. The Seller Representative is hereby constituted and
appointed as the true and lawful agent, proxy and attorney in fact for and on
behalf of the Members for all purposes of this Agreement and the transactions
described herein. Without limiting the generality of the foregoing, the Seller
Representative has full power and authority, on behalf of each Member and his or
its successors and assigns, to (i) interpret the terms and provisions of this
Agreement; (ii) execute and deliver all agreements, certificates, statements,
notices, approvals, extensions, waivers, undertakings amendments and other
documents required or permitted to be given in connection with the consummation
of the transactions contemplated by this Agreement; (iii) receive service of
process in connection with any claims under this Agreement; (iv) agree to,
negotiate, enter into settlements and compromises of, and demand arbitration and
comply with orders of courts and awards of arbitrators with respect to such
claims, and to take all actions necessary or appropriate in the sole judgment of
the Seller Representative for the accomplishment of the foregoing, including,
without limitation, taking all such actions as may be necessary under Article XI
hereof, (v) give and receive notices and communications; (vi) receive all or any
portion of the Total Purchase Price or any other amounts due to the Members
hereunder; and (vii) take all actions necessary or appropriate in the sole
judgment of the Seller Representative on behalf of the Members in connection
with this Agreement.
 
-50-

--------------------------------------------------------------------------------


 
(b)      Successors. The Seller Representative may be changed by the holders of
a majority of the Members based on their Pro Rate Share from time to time upon
not less than ten (10) days’ prior written notice to the Purchaser. The Seller
Representative, or any successor hereafter appointed, may resign at any time by
written notice to the Purchaser and the Members. A successor Seller
Representative will be named by a majority of the Members based on their Pro
Rata Share. All power, authority, rights and privileges conferred herein to the
Seller Representative will apply to any successor Seller Representative.
 
(c)      Liability. The Seller Representative will not be liable to any Members
for any act done or omitted under this Agreement as the Seller Representative
while acting in good faith, and any act taken or omitted to be taken pursuant to
the advice of counsel will be conclusive evidence of such faith.
 
(d)      Reliance. From and after the Closing Date, the Purchaser is entitled to
deal exclusively with the Seller Representative on all matters relating to this
Agreement and agrees to deal with the Seller Representative on an exclusive
basis. A decision, act, consent or instruction of the Seller Representative
constitutes a decision of the Members. Such decision, act, consent or
instruction is final, binding and conclusive upon each Member. The Purchaser may
rely conclusively upon any decision, act, inaction, consent or instruction of
the Seller Representative. Notices or communications to or from the Seller
Representative will constitute notice to or from each of the Members.
 
(e)      Payment. Each Member agrees that upon payment by or on behalf of the
Purchaser to or at the direction of the Seller Representative of any amount
pursuant to the terms of this Agreement, such payment shall be deemed to have
been paid directly to the Members and the Purchaser shall have no further
obligation to the Members (and the Members shall not have any claim against the
Purchaser or any of its Affiliates) with respect to such payment.
 
Section 13.2   Expenses. Whether or not the transactions contemplated by this
Agreement are consummated, all costs and expenses (including all legal,
accounting, broker, finder or investment banker fees) incurred in connection
with this Agreement and the transactions contemplated hereby are to be paid by
the party incurring such expenses except as expressly provided herein; provided,
however, if the Closing occurs, all Transaction Expenses shall be paid in
accordance with Section 2.2(c), and provided, further, however, that upon the
earlier of (i) the Closing or (ii) the termination of this Agreement, Purchaser
shall reimburse the Sellers for up to $25,000 of legal fees and expenses
incurred by the Sellers’ counsel in connection with the review and execution of
the New Credit Agreement and the documents ancillary thereto.
 
Section 13.3   Certain Taxes and Fees. All transfer, documentary, sales, use,
stamp, registration and other such Taxes and all conveyance fees, recording
charges and other fees and charges (including any penalties and interest)
(collectively, the “Transfer Taxes”) incurred in connection with the
consummation of the transaction contemplated by this Agreement shall be paid by
the Purchaser.
 
-51-

--------------------------------------------------------------------------------


 
Section 13.4   Successors and Assigns. This Agreement is binding upon and inures
to the benefit of the parties hereto and their respective heirs or successors,
as the case may be, and assigns, but is not assignable by any party without the
prior written consent of the other parties.
 
Section 13.5   Third Party Beneficiaries. Each party hereto intends that this
Agreement does not benefit or create any right or cause of action in or on
behalf of any Person other than the parties hereto.
 
Section 13.6   Further Assurances. The parties shall execute such further
instruments and take such further actions as may reasonably be necessary to
carry out the intent of this Agreement. Each party hereto shall cooperate
affirmatively with the other parties, to the extent reasonably requested by such
other parties, to enforce rights and obligations herein provided.
 
Section 13.7   Notices. All notices, requests, demands and other communications
to be given under this Agreement must be in writing and will be deemed duly
given, unless otherwise expressly indicated to the contrary in this Agreement,
(i) when personally delivered, (ii) upon delivery of a telephonic facsimile
transmission (with confirmation of such delivery), or (iii) one (1) Business Day
after having been dispatched by a nationally recognized overnight courier
service, addressed to the parties or their permitted assigns at the following
addresses (or at such other address or number as is given in writing by any
party to the others) as follows:
 
If to the Purchaser:
Hyde Park Acquisition Corp.
461 Fifth Avenue, 25 Floor
New York, NY 10017
Attn: Laurence S. Levy and Edward Levy
Fax: (212) 644-6262
   
with a copy to:
Katten Muchin Rosenman LLP
575 Madison Avenue
New York, NY 10022
Attention: Todd J. Emmerman
Fax: (212) 940-8776
   
If to the Seller Representative:
KCP Services LLC
3201 Enterprise Parkway, Suite 200
Beachwood, OH 44122
Attention: Michael DeGrandis
Fax: (216) 593-0240
   
with a copy to:
Jones Day
North Point
901 Lakeside Avenue
Cleveland, Ohio 44114
Attention: Charles W. Hardin, Jr.
Fax: (216) 579-0212

 
-52-

--------------------------------------------------------------------------------


 
Section 13.8    Complete Agreement. This Agreement and the Schedule and Exhibits
hereto and the other documents delivered by the parties in connection herewith,
together with the Confidentiality Agreement, contain the complete agreement
between the parties hereto with respect to the transactions contemplated hereby
and thereby and supersede all prior agreements and understandings between the
parties hereto with respect thereto.
 
Section 13.9   Captions. The captions contained in this Agreement are for
convenience of reference only and do not form a part of this Agreement.
 
Section 13.10  Amendment. This Agreement may be amended or modified only by an
instrument in writing duly executed by the Seller Representative and the
Purchaser; provided, however, that no amendment may be made that is prohibited
by any Law.
 
Section 13.11  Waiver. At any time prior to the Closing Date, the Seller
Representative and the Purchaser may (a) extend the time for the performance of
any of the obligations or other acts of the parties hereto, (b) waive any
inaccuracies in the representations and warranties contained herein or in any
document delivered pursuant hereto, or (c) waive compliance with any of the
agreements or conditions contained herein, to the extent permitted by applicable
Law. Any agreement to any such extension or waiver will be valid only if set
forth in a writing signed by the Seller Representative and the Purchaser.
 
Section 13.12  Governing Law. This Agreement is to be governed by, and construed
and enforced in accordance with, the laws of the State of New York, without
regard to its rules of conflict of laws.
 
Section 13.13  Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any jurisdiction will, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision will be interpreted
to be only so broad as is enforceable.
 
Section 13.14  Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original but all of which will
constitute but one instrument.
 
Section 13.15  Officers and Directors Indemnification; Insurance.
 
(a)      For six years after the Closing Date, the Purchaser shall cause
Holdings and the Company (and any of their respective successors) to indemnify
and hold harmless, and provide advancement of expenses to, all past and present
directors, officers and employees of Holdings and the Company to the same extent
such persons are indemnified or have the right to advancement of expenses as of
the Closing Date by Holdings or the Company pursuant to Holdings’ or the
Company’s, as the case may be, operating agreement, articles of organization or
bylaws (or equivalent organizational documents), for acts or omissions occurring
at or prior to the Closing Date. The foregoing obligation shall not apply to any
claim or liability for which Holdings or the Company would be prohibited from
indemnifying and holding harmless such director, officer or employee against
under applicable law. For six years after the Closing Date, the Purchaser shall
cause Holdings and the Company (and any of their successors) not to amend,
restate or otherwise modify any of their respective operating agreements,
articles of organization or bylaws (or equivalent organizational documents) in
any manner that would adversely impact or otherwise limit, in any material
respect, the rights of the directors, officers and employees of Holdings or the
Company as described in this Section 13.15.
 
-53-

--------------------------------------------------------------------------------


 
(b)      For six years after the Closing Date, Purchaser shall maintain in
effect directors’ and officers’ liability insurance, employment practices
liability insurance and fiduciary liability insurance covering acts or omissions
occurring on or prior to the Closing Date with respect to those Persons who are
currently covered by Holdings’ or the Company’s comparable insurance policies on
terms with respect to such coverage and amount no less favorable to the insured
than those of such current insurance coverages. Prior to the Closing Date,
Purchaser shall deliver to the Seller Representative reasonable evidence of the
continuation as aforesaid of such insurance coverages.
 
(c)      The provisions of this Section 13.15 are intended to be for the benefit
of, and will be enforceable by, each indemnified party or insured person, his or
her heirs and his or her representatives and are in additional to, and not in
substitution for, any other right to indemnification or contribution that any
such Person may have by contract or otherwise.
 
Section 13.16 Intentionally Omitted.
 
Section 13.17 Specific Performance. The parties agree that if any of the
provisions of this Agreement were not performed by the Members in accordance
with their specific terms or were otherwise breached by the Members, irreparable
damage would occur, no adequate remedy at Law would exist and damages would be
difficult to determine, and that Purchaser will be entitled to specific
performance of the terms hereof. The parties waive any requirement for the
posting of a bond in connection with any Action seeking specific performance;
provided, however, that nothing in this Section 13.17 will affect the right of
any of the parties to seek recovery against any party hereto, at Law, in equity
or otherwise, with respect to any covenants, agreements or obligations to be
performed by such party or parties after the Closing Date.
 
Section 13.18 WAIVER OF JURY TRIAL. EACH PARTY HERETO WAIVES THE RIGHT TO A
TRIAL BY JURY IN ANY LITIGATION, PROCEEDING OR OTHER LEGAL ACTION IN CONNECTION
WITH OR RELATING TO THIS AGREEMENT, OR ANY AGREEMENT OR TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
 
[Signatures on Following Page]
 



-54-

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the Purchaser, the Company, Holdings, the Members and the
Seller Representative have executed, or have caused their duly authorized
representatives to execute, this Agreement as of the day and year first above
written.
 

 
HYDE PARK ACQUISITION CORP.
     
By:                  /s/ Laurence S. Levy
 

--------------------------------------------------------------------------------

Print Name:    Laurence S. Levy
 

--------------------------------------------------------------------------------

Title:               Chief Excutive Officer
 

--------------------------------------------------------------------------------

 
 
ESSEX CRANE RENTAL CORP.
     
By:                  /s/ Ronald L. Schad
 

--------------------------------------------------------------------------------

Print Name:    Ronald L. Schad
 

--------------------------------------------------------------------------------

Title:               CEO / President
 

--------------------------------------------------------------------------------

 
 
ESSEX HOLDINGS LLC
     
By:                  /s/ Ronald L. Schad
 

--------------------------------------------------------------------------------

Print Name:    Ronald L. Schad
 

--------------------------------------------------------------------------------

Title:               CEO / President
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 



 
MEMBERS:
     
KIRTLAND CAPITAL PARTNERS III L.P.
     
By:
Kirtland Partners Ltd., its general partner
       
By:                  /s/ John G. Nestor
   

--------------------------------------------------------------------------------

Print Name:    John G. Nestor
   

--------------------------------------------------------------------------------

Title:               President
   

--------------------------------------------------------------------------------

     
KIRTLAND CAPITAL COMPANY III LLC
     
By:
Kirtland Partners Ltd., its managing member
       
By:                  /s/ John G. Nestor
   

--------------------------------------------------------------------------------

Print Name:    John G. Nestor
   

--------------------------------------------------------------------------------

Title                President
   

--------------------------------------------------------------------------------

     
Martin A. Kroll     /s/ Martin A. Kroll                             
     
Ronald L. Schad    /s/ Ronald L. Schad                            
     
William L. Erwin  /s/ William L. Erwin                           
     
William J. O’Rourke /s/ William J. O’Rourke            
     
SELLER REPRESENTATIVE:
     
KCP SERVICES LLC
     
By:
Kirtland Capital Corporation, its managing member
       
By:                 /s/ Michael T. DeGrandis
   

--------------------------------------------------------------------------------

Print Name:    Michael T. DeGrandis
   

--------------------------------------------------------------------------------

Title:               CFO
   

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------




SCHEDULE 1


As stated in the Report of Independent Auditors issued by
PricewaterhouseCoopers, the financial statements of the Company are “prepared in
accordance with GAAP except for modifications specified below.” The financial
report refers to Note #1 of the financial statement for these descriptions.
Summarized below are the differences.
 
1.
When Holdings acquired the Company, Holdings allocated the purchase price
between tangible assets and goodwill. The total cost of the acquisition of
$169,352,174 was allocated to an opening balance sheet goodwill amount of
$68,259,591 and then the remainder of $101,092,583 was allocated among the net
tangible assets acquired based on their fair values. This resulted in
$94,000,000 being allocated to all of the land, buildings, equipment and rental
equipment acquired. The implications are as follows:

 
(a)      Under GAAP on the date of acquisition there would have been no goodwill
related to the acquisition since the appraised fair value of the assets on the
date of acquisition was over $240 million and in excess of the total purchase
price. As a result there would be no amortization of goodwill under GAAP because
there would have been no goodwill.
 
(b)      The property and equipment would have been assigned the entire purchase
price allocated to goodwill under GAAP.
 
(c)      The property and equipment is depreciated on a much accelerated basis
under the Internal Revenue Service Regulations by using the modified accelerated
cost recovery system depreciation method. As an example, a new crawler crane
under this system is 100% depreciated within 6 years which on a GAAP basis this
would be significantly longer on these assets that last more than 40 years when
properly maintained.
 
2.
The original purchase price had no value allocated to the spare parts inventory
because there was no perpetual inventory system at the date of acquisition and
there were more than 10,000 part numbers located in several yard warehouses.
Since the acquisition, new real-time systems have been implemented and a
physical inventory has been taken. However, the Company had to continue the
policies of its predecessor post acquisition because of the lack of systems at
that time. Accordingly, the purchase of spare parts inventory continues to be
expensed at the time of purchase and is not capitalized in the financial
statements. The values and quantities are however tracked in the real-time ERP
subsystem and general ledger.

 
3.
The accounting for interest rate swap’s has been done on a cash basis, not in
accordance with GAAP.

 
4.
Accounting for income taxes, does not follow GAAP accounting and footnote
disclosures.

 
5.
Accounting for Information Systems Equipment and Software as noted in the
financial statement footnotes “certain costs have been expensed under the
modified tax basis approach that would otherwise have been capitalized under
generally accepted accounting principles in the United States of America as
determined by SOP 98-1, Accounting for the Costs of Computer Software Developed
or Obtained for Internal Use.” These costs have been amortized on a basis of
three years straight line.

 




--------------------------------------------------------------------------------






Exhibit A
 
Current Assets
 
Cash: Cash will include cash collected by the Company that is in the banking
system but is unavailable because of float.


Accounts Receivable: Accounts Receivable will exclude receivables from the sale
of Rental Equipment.


Prepaid Expenses: Prepaid expenses will exclude any prepaid transaction costs
incurred related to the proposed sale of the Company.


Spare Parts Inventory: Spare Parts Inventory will be excluded from the
determination of Working Capital.
 
Current Liabilities:


Accounts Payable: Accounts Payable will exclude (i) payables related to the
purchase of Rental Equipment and (ii) $125,058.29 on account of the line item
entitled “Accounts Payable Other - State Tax Refund.” Accounts Payable will
include (i) outstanding checks at the Closing Date and (ii) payables with
respect to transaction costs related to the proposed sale of the Company but not
treated at the Closing as Transaction Expenses.
 
Interest Payable: Accrued Interest Payable will be excluded from the
determination of Working Capital.


Accrued Management Fees: Accrued Management Fees will be excluded from the
determination of Working Capital.


Accrued Board of Director Fees: Accrued Board of Director Fees will be excluded
from the determination of Working Capital.


Other Accrued Expenses: Accrued bonuses will be included in the determination of
Working Capital to the extent in excess of the Bonus Amount.


Accrued Vacation: For the avoidance of doubt the vacation accrual in the Closing
Working Capital will be an amount not lower than $185,000.



--------------------------------------------------------------------------------


 